

Third Amended and Restated Receivables Sale Agreement

Dated as of March 2, 2006



among

Crompton & Knowles Receivables Corporation,
as the Seller,

Chemtura Corporation,
as the Initial Collection Agent,

ABN AMRO Bank N.V.,
as the Agent and the Amsterdam Purchaser Agent,

Wachovia Bank, National Association,
as the VFCC Purchaser Agent

Calyon New York Branch,
as the Atlantic Purchaser Agent

the other Purchaser Agents from time to time party hereto

the Related Bank Purchasers from time to time party hereto,

and

Amsterdam Funding Corporation

Atlantic Asset Securitization LLC

Variable Funding Capital Company, LLC and

the other Conduit Purchasers from time to time party hereto










Table of Contents



   ARTICLE I          PURCHASES FROM SELLER AND SETTLEMENTS

          Section 1.1.           Sales
          Section 1.2.           Interim Liquidations
          Section 1.3.           Discount Rates and Tranche Periods
          Section 1.4.           Fees and Other Costs and Expenses
          Section 1.5.           Maintenance of Sold Interest; Deemed Collection
          Section 1.6.           Reduction in Commitments
          Section 1.7.           Repurchases
          Section 1.8.           Assignment of Purchase Agreements
          Section 1.9.           Extension of Termination Date

   ARTICLE II          SALES TO AND FROM CONDUIT PURCHASERS; ALLOCATIONS

          Section 2.1.           Required Purchases from Conduit Purchaser
          Section 2.2.           Purchases by a Conduit Purchaser
          Section 2.3.           Allocations and Distributions

   ARTICLE III          ADMINISTRATION AND COLLECTIONS

          Section 3.1.           Appointment of Collection Agent
          Section 3.2.           Duties of Collection Agent
          Section 3.3.           Reports
          Section 3.4.           Lock-Box Arrangements
          Section 3.5.           Enforcement Rights
          Section 3.6.           Collection Agent Fee
          Section 3.7.           Responsibilities of the Seller
          Section 3.8.           Actions by Seller
          Section 3.9.           Indemnities by the Collection Agent.

   ARTICLE IV          REPRESENTATIONS AND WARRANTIES

          Section 4.1.           Representations and Warranties

   ARTICLE V          COVENANTS
          Section 5.1.           Covenants of the Seller

   ARTICLE VI          INDEMNIFICATION

          Section 6.1.           Indemnities by the Seller
          Section 6.2.           Increased Cost and Reduced Return
          Section 6.3.           Other Costs and Expenses
          Section 6.4.           Withholding Taxes
          Section 6.5.           Payments and Allocations

   ARTICLE VII          CONDITIONS PRECEDENT

          Section 7.1.           Conditions to Closing
          Section 7.2.           Conditions to Each Purchase

   ARTICLE VIII         THE AGENT

          Section 8.1.           Appointment and Authorization
          Section 8.2.           Delegation of Duties
          Section 8.3.           Exculpatory Provisions
          Section 8.4.           Reliance by Agent
          Section 8.5.           Assumed Payments
          Section 8.6.           Notice of Termination Events
          Section 8.7.           Non-Reliance on Agent, Purchaser Agents and
Other Purchasers
          Section 8.8.           Agents and Affiliates.
          Section 8.9.           Indemnification
          Section 8.10.          Successor Agent

   ARTICLE IX          MISCELLANEOUS

          Section 9.1.           Termination
          Section 9.2.           Notices
          Section 9.3.           Payments and Computations
          Section 9.4.           Sharing of Recoveries
          Section 9.5.           Right of Setoff
          Section 9.6.           Amendments
          Section 9.7.           Waivers
          Section 9.8.            Successors and Assigns; Participations;
Assignments
          Section 9.9.            Intended Tax Characterization
          Section 9.10.          Waiver of Confidentiality
          Section 9.11.          Confidentiality of Agreement
          Section 9.12.          Agreement Not to Petition
          Section 9.13.           Excess Funds
          Section 9.14.          No Recourse
          Section 9.15.           Limitation of Liability
          Section 9.16.          Headings; Counterparts
          Section 9.17.           Cumulative Rights and Severability
          Section 9.18.          Governing Law; Submission to Jurisdiction
          Section 9.19.           Waiver of Trial by Jury
          Section 9.20.           Entire Agreement
          Section 9.21.           Original Agreement

SIGNATURE PAGES

   SCHEDULES          DESCRIPTION

          Schedule I          Definitions
          Schedule II         Related Bank Purchasers and Commitments of Related
Bank Purchasers

   EXHIBITS             DESCRIPTION

          Exhibit A          Form of Incremental Purchase Request
          Exhibit B          Form of Notification of Assignment from the Related
Bank Purchasers to                               Amsterdam
          Exhibit C-1        Form of Monthly Report
          Exhibit C-2        Form of Weekly Report
          Exhibit C-3        Form of Daily Report
          Exhibit D          Addresses and Names of Seller and Originator
          Exhibit E          Subsidiaries
          Exhibit F          Lock-Boxes and Lock-Box Banks
          Exhibit G          Form of Lock-Box Letter
          Exhibit H          Reserved
          Exhibit I          Credit and Collection Policy




Third Amended and Restated
Receivables Sale Agreement

          This Third Amended and Restated Receivables Sale Agreement, dated as
of March 2, 2006 (this "Agreement"), among Crompton & Knowles Receivables
Corporation, a Delaware corporation, as Seller (the "Seller"), Chemtura
Corporation (f/k/a Crompton Corporation), a Delaware corporation, as the initial
Collection Agent (the "Initial Collection Agent"), and, together with any
successor thereto, the "Collection Agent"), ABN AMRO Bank N.V., as agent for the
Purchaser Group to which Amsterdam is a party and the Purchasers (the "Agent"),
Calyon New York Branch ("Calyon"), as the Purchaser Agent for the Purchaser
Group to which Atlantic is a party, Wachovia Bank, National Association
("Wachovia"), as the Purchaser Agent for the Purchaser Group to which VFCC is a
party, the other Purchaser Agents from time to time party hereto, the related
bank purchasers party hereto (the "Related Bank Purchasers"), Amsterdam Funding
Corporation ("Amsterdam"), as a Conduit Purchaser, Atlantic Asset Securitization
LLC ("Atlantic"), as a Conduit Purchaser, Variable Funding Capital Company, LLC
("VFCC"), as a Conduit Purchaser and the other Conduit Purchasers from time to
time party hereto. Certain capitalized terms used herein, and certain rules of
construction, are defined in Schedule I.

Preliminary Statement

          Reference is made to the Second Amended and Restated Receivables Sale
Agreement dated as of August 16, 2004 (as amended prior to the date hereof, the
"Original Sale Agreement"), among the Seller, the Initial Collection Agent, the
Agent, the Liquidity Providers party thereto, and Amsterdam Funding Corporation.
The Seller has requested that (i) two new Conduit Purchasers, Atlantic Asset
Securitization LLC and Variable Funding Capital Company, LLC and their
respective Related Bank Purchasers, Calyon New York Branch and Wachovia Bank,
National Association, be added as Purchasers (and not as assignees) under this
Agreement and (ii) that certain additional amendments be made. This Agreement
amends and replaces in its entirety the Original Sale Agreement, and from and
after the date hereof, all references to the Original Sale Agreement in any
Transaction Document or in any other instrument or document shall, without more,
be deemed to refer to this Agreement.

          NOW, THEREFORE, in consideration of the mutual agreements contained
herein and the other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Article I
Purchases from Seller and Settlements

          Section 1.1. Sales

          (a)     The Sold Interest.  Subject to the terms and conditions
hereof, the Seller may, from time to time before the Termination Date, sell to
the Conduit Purchasers, or, only if a Conduit Purchaser declines to make the
applicable purchase, ratably to the Related Bank Purchasers for such Conduit
Purchaser of an undivided percentage ownership interest in the Receivables and
all related Collections. Any such purchase (a "Purchase") shall be made by each
relevant Purchaser remitting funds to the Seller, through its Purchaser Agent,
pursuant to Section 1.1(c) or by the Collection Agent remitting Collections to
the Seller pursuant to Section 1.1(d). The aggregate percentage ownership
interest so acquired by a Purchaser in the Receivables and related Collections
(its "Purchase Interest") shall equal at any time the following quotient:

                                I        +      PRP
                               ER

where:

          I        =     the outstanding Investment of such Purchaser at such
time;

          ER      =     the Eligible Receivables Balance at such time; and

          PRP    =     the Purchaser Reserve Percentage at such time.

Except during a Liquidation Period for a Purchaser, such Purchaser's Purchase
Interest will change whenever its Investment, its Purchaser Reserve Percentage
or the Eligible Receivables Balance changes. During a Liquidation Period for a
Purchaser its Purchase Interest shall remain constant at the percentage in
effect as of the day immediately preceding the beginning of such Liquidation
Period, except for redeterminations to reflect Investment acquired from or
transferred to another Purchaser hereunder or under the Transfer Agreement. The
sum of all Purchasers' Purchase Interests at any time is referred to herein as
the "Sold Interest", which at any time is the aggregate percentage ownership
interest then held by the Purchasers in the Receivables and Collections.

          (b)     Conduit Purchasers Purchase Option and Other Purchasers'
Commitments.  Subject to Section 1.1(d) concerning Reinvestment Purchases, at no
time will the Conduit Purchasers have any obligation to make a Purchase. Each
Related Bank Purchaser severally hereby agrees, subject to Section 7.2 and the
other terms and conditions hereof, to make Purchases before the Termination
Date, based on the applicable Purchaser Group's Ratable Share of each Purchase
(and in the case of each Related Bank Purchaser, the Commitment Percentage of
its Purchaser Group's Ratable Shares of such Purchase) by the Related Bank
Purchasers, to the extent its Investment would not thereby exceed its
Commitment, the Aggregate Investment would not thereby exceed the Purchase
Limit, and the Matured Aggregate Investment would not thereby exceed the
Aggregate Commitments. Each Purchaser's first Purchase and each additional
Purchase by such Purchaser not made from Collections pursuant to Section 1.1(d)
is referred to herein as an "Incremental Purchase." Each Purchase made by a
Purchaser with the proceeds of Collections in which it has a Purchase Interest,
which does not increase the outstanding Investment of such Purchaser, is
referred to herein as a "Reinvestment Purchase." All Purchases hereunder shall
be made ratably by each Purchaser Group in accordance with the Commitment of
such Purchaser Group.

          (c)      Incremental Purchases.  In order to request an Incremental
Purchase from a Purchaser, the Seller must provide to the Agent and each
Purchaser Agent an irrevocable written request (including by telecopier or other
facsimile communication) substantially in the form of Exhibit A, by 10:00 a.m.
(Chicago time) three Business Days before the requested date (the "Purchase
Date") of such Purchase, specifying the requested Purchase Date (which must be a
Business Day) and the requested amount (the "Purchase Amount") of such Purchase,
which must be in a minimum amount of $1,000,000 and multiples thereof (or, if
less, an amount equal to the Maximum Incremental Purchase Amount). All
Incremental Purchases must be requested ratably from all Conduit Purchasers
unless upon such request a Conduit Purchaser, in its sole discretion, determines
not to make its Ratable Share of the requested Incremental Purchase, in which
case the Seller will automatically be deemed to have requested such Incremental
Purchase from the Related Bank Purchasers of such Conduit Purchaser. Each
Purchaser Agent shall promptly notify the related Purchasers from which a
Purchase is requested of the contents of such request. If a Conduit Purchaser
determines, in its sole discretion, to make the requested Purchase, such Conduit
Purchaser shall transfer to the applicable Purchaser Agent's Account the amount
of such Incremental Purchase on the requested Purchase Date. If a Conduit
Purchaser refuses to make a requested Purchase the Seller shall automatically be
deemed to have requested the Incremental Purchase from the Related Bank
Purchasers of such Conduit Purchaser, subject to Section 7.2 and the other terms
and conditions hereof, each Related Bank Purchaser shall transfer its Ratable
Share of the requested Purchase Amount into the applicable Purchaser Agent's
Account by no later than 12:00 noon (Chicago time) on the Purchase Date. Each
Purchaser Agent shall transfer to the Seller Account the proceeds of any
Incremental Purchase to the extent of funds actually received by such Purchaser
Agent in such Purchaser Agent's Account.

          (d)      Reinvestment Purchases.  Unless a Conduit Purchaser has
provided to the Agent, its Purchaser Agent, the Seller, and the Collection Agent
a notice still in effect that it no longer wishes to make Reinvestment Purchases
(in which case such Conduit Purchaser's Reinvestment Purchases, but not those of
its Related Bank Purchasers, shall cease), at any time before the Termination
Date when no Interim Liquidation is in effect, on each day that any Collections
are received by the Collection Agent a Purchaser's Purchase Interest in such
Collections shall automatically be used to make a Reinvestment Purchase by such
Purchaser, but only to the extent such Reinvestment Purchase would not cause the
Purchaser's Investment to increase above the amount of such Investment at the
start of the day plus any Incremental Purchases made by the Purchaser on that
day. A Conduit Purchaser may revoke any notice provided under the first sentence
of this Section 1.1(d) by notifying the Agent, its Purchaser Agent, the Seller,
and the Collection Agent that it will make Reinvestment Purchases.

          (e)      Security Interest.  To secure all of the Seller's obligations
under the Transaction Documents, the Seller hereby grants to the Agent (for the
benefit of the Purchasers) a security interest in all of the Seller's rights in
the Receivables, the Collections, and the Lock- Box Accounts.

          Section 1.2.      Interim Liquidations.  (a)  Optional.  The Seller
may at any time direct that Reinvestment Purchases cease and that an Interim
Liquidation commence for all Purchasers by giving the Agent, each Purchaser
Agent and the Collection Agent at least three Business Days' written (including
telecopy or other facsimile communication) notice specifying the date on which
the Interim Liquidation shall commence and, if desired, when such Interim
Liquidation shall cease before the Termination Date (identified as a specific
date or as when the Aggregate Investment is reduced to a specified amount). If
the Seller does not so specify the date on which an Interim Liquidation shall
cease, it may cause such Interim Liquidation to cease at any time before the
Termination Date, subject to Section 1.2(b) below, by notifying the Agent, each
Purchaser Agent and the Collection Agent in writing (including by telecopy or
other facsimile communication) at least three Business Days before the date on
which it desires such Interim Liquidation to cease.

          (b)      Mandatory.  If at any time before the Termination Date any
condition in Section 7.2 is not fulfilled, the Seller shall immediately notify
the Agent, each Purchaser Agent and the Collection Agent, whereupon Reinvestment
Purchases shall cease and an Interim Liquidation shall commence, which shall
only cease upon the Seller confirming to the Agent that the conditions in
Section 7.2 are fulfilled.

          Section 1.3.     Discount Rates and Tranche Periods.   (a)  Each
Conduit Purchaser's Investment will accrue Funding Charges for each day on which
it is outstanding. On each Settlement Date the Seller shall pay to each
Purchaser Agent (for the benefit for the related Conduit Purchaser) an aggregate
amount equal to all accrued and unpaid Funding Charges in respect of such
Investment for the immediately preceding Discount Period. Each Purchaser Agent
shall allocate the Investment of the related Conduit Purchaser to one or more
Tranche Periods in its sole discretion.

          (b)      All Investment of the Related Bank Purchasers shall be
allocated to one or more Tranches reflecting the Discount Rates at which such
Investment accrues Discount and the Tranche Periods for which such Discount
Rates apply. In each request for an Incremental Purchase from a Related Bank
Purchaser and three Business Days before the expiration of any Tranche Period
applicable to any Related Bank Purchaser's Investment, the Seller may request
the Tranche Period(s) to be applicable to such Investment and the Discount
Rate(s) applicable thereto. All Investment of the Related Bank Purchasers may
accrue Discount at either the Eurodollar Rate or the Prime Rate, in all cases as
established for each Tranche Period applicable to such Investment. Each Tranche
shall be in the minimum amount of $1,000,000 and in multiples thereof or, in the
case of Discount accruing at the Prime Rate, in any amount of Investment that
otherwise has not been allocated to another Tranche Period. Any Investment of
the Related Bank Purchasers not allocated to a Tranche Period shall be a Prime
Tranche. During the pendency of a Termination Event, the applicable Purchaser
Agent may reallocate any outstanding Investment of the Related Bank Purchasers
to a Prime Tranche. All Discount accrued on the Investment of the Related Bank
Purchasers during a Tranche Period shall be payable by the Seller on the last
day of such Tranche Period or, for a Eurodollar Tranche with a Tranche Period of
more than three months, 90 days after the commencement, and on the last day, of
such Tranche Period.

          (c)      If, by the time required in Section 1.3(b), the Seller fails
to select a Discount Rate or Tranche Period for any Investment of any Related
Bank Purchaser, such amount of Investment shall automatically accrue Discount at
the Prime Rate for a three Business Day Tranche Period. Any Investment purchased
from a Conduit Purchaser pursuant to a Transfer Agreement shall accrue Discount
at the Prime Rate and have an initial Tranche Period of three Business Days.

          (d)      If a Purchaser Agent or any Related Bank Purchaser determines
(i) that maintenance of any Eurodollar Tranche would violate any applicable law
or regulation, (ii) that deposits of a type and maturity appropriate to match
fund any of such Related Bank Purchaser's Eurodollar Tranches are not available
or (iii) that the maintenance of any Eurodollar Tranche will not adequately and
fairly reflect the cost of such Related Bank Purchaser of funding Eurodollar
Tranches, then such Purchaser Agent, upon the direction of such Purchaser, shall
suspend the availability of, and terminate any outstanding, Eurodollar Tranche
so affected. All Investment allocated to any such terminated Eurodollar Tranche
shall be reallocated to a Prime Rate Tranche.

          Section 1.4.      Fees and Other Costs and Expenses.   (a)  The Seller
shall pay to each Purchaser Agent for the ratable benefit of its Purchaser
Group, such amounts as agreed to with the Related Bank Purchasers and the Agent
in the Fee Letter.

          (b)      If the amount of Investment allocated to any CP or Eurodollar
Tranche is reduced before the last day of its Tranche Period, or if a requested
Incremental Purchase at the Eurodollar Rate does not take place on its scheduled
Purchase Date, the Seller shall pay the Early Payment Fee to each Purchaser that
had its Investment so reduced or scheduled Purchase not made.

          (c)      Investment and Discount shall be payable solely from
Collections and from amounts payable under Sections 1.5, 1.7 and 6.1 (to the
extent amounts paid under Section 6.1 indemnify against reductions in or
non-payment of Receivables). The Seller shall pay, as a full recourse
obligation, all other amounts payable hereunder, including, without limitation,
the fees described in clauses (a) and (b) above and amounts payable under
Article VI.

          Section 1.5.      Maintenance of Sold Interest; Deemed
Collection.   (a)  General. If at any time before the Termination Date the
Eligible Receivables Balance is less than the sum of the Aggregate Investment
(or, if a Termination Event exists, the Matured Aggregate Investment) plus the
Aggregate Reserve, the Seller shall pay ratably to the Purchaser Agent for their
Purchaser Group an amount equal to such Purchaser Group's deficiency for
application to reduce the Investments of the Purchasers ratably in accordance
with the principal amount of their respective Investments, applied first to such
Purchaser's Prime Tranches and second to the other Tranches applicable to the
Investment of such Purchaser with the shortest remaining maturities unless
otherwise specified by the Seller.

          (b)      Deemed Collections.  If on any day the outstanding balance of
a Receivable is reduced or cancelled as a result of any defective or rejected
goods or services, any cash discount or adjustment (including any adjustment
resulting from the application of any special refund or other discounts or any
reconciliation), any setoff or credit (whether such claim or credit arises out
of the same, a related, or an unrelated transaction) or other similar reason not
arising from the financial inability of the Obligor to pay undisputed
indebtedness or the remittance of cash by such Obligor, the Seller shall be
deemed to have received on such day a Collection on such Receivable in the
amount of such reduction or cancellation. If on any day any representation,
warranty, covenant or other agreement of the Seller related to a Receivable is
not true or is not satisfied, the Seller shall be deemed to have received on
such day a Collection in the amount of the outstanding balance of such
Receivable. All such Collections deemed received by the Seller under this
Section 1.5(b) shall be remitted by the Seller to the Collection Agent in
accordance with Section 5.1(i).

          (c)      Adjustment to Sold Interest.  At any time before the
Termination Date that the Seller is deemed to have received any Collection under
Section 1.5(b) ("Deemed Collections") that derive from a Receivable that is
otherwise reported as an Eligible Receivable, so long as no Liquidation Period
then exists, the Seller may satisfy its obligation to deliver such amount to the
Collection Agent by instead notifying the Agent that the Sold Interest should be
recalculated by decreasing the Eligible Receivables Balance by the amount of
such Deemed Collections, so long as such adjustment does not cause the Sold
Interest to exceed 100.0%.

          (d)      Payment Assumption.  Unless an Obligor otherwise specifies or
another application is required by contract or law, any payment received by the
Seller from any Obligor shall be applied as a Collection of Receivables of such
Obligor (starting with the oldest such Receivable) and remitted to the
Collection Agent as such.

          Section 1.6.      Reduction in Commitments.     The Seller may, upon
thirty days' notice to the Agent and each Purchaser Agent, reduce the Aggregate
Commitment in increments of $1,000,000, so long as the Aggregate Commitment at
all times equals at least the outstanding Matured Aggregate Investment. Each
such reduction in the Aggregate Commitment shall reduce the Commitment of each
Purchaser Group in accordance with its Ratable Share and the Commitment of each
Related Bank Purchaser with a Purchaser Group in accordance with its Commitment
Percentage and shall ratably reduce the Purchase Limit so that the Aggregate
Commitment remains equal to 102% of the Purchase Limit.

          Section 1.7.      Repurchases.   (a)  Optional. At any time that the
Aggregate Investment is less than 10% of the Aggregate Commitment in effect on
the date hereof, the Seller may, upon thirty days' notice to the Agent,
repurchase the entire Sold Interest from the Purchasers at a price equal to the
outstanding Matured Aggregate Investment and all other amounts then owed
hereunder.

          (b)      Mandatory.  If at any time before the Termination Date the
Sold Interest exceeds 100.0%, unless the Seller remedies the situation by
satisfying its obligations under Section 1.5(a), any Purchaser may direct that
all Purchasers ratably reassign to the Seller, without recourse, representation
or warranty, a portion of the Purchase Interest of each Purchaser so that the
Sold Interest does not exceed 100.0%. The Seller shall purchase such reassigned
Purchase Interests at a purchase price equal to the Matured Value of the
Investment so reassigned by each Purchaser.

          Section 1.8.      Assignment of Purchase Agreements.   (a)  The Seller
hereby assigns and otherwise transfers to the Agent (for the benefit of the
Agent, each Purchaser Agent, each Purchaser and any other Person to whom any
amount is owed hereunder), all of the Seller's right, title and interest in, to
and under each Purchase Agreement. The Seller shall execute, file and record all
financing statements, continuation statements and other documents required to
perfect or protect such assignment. This assignment includes (a) all monies due
and to become due to the Seller from each Originator or the Parent under or in
connection with each Purchase Agreement (including fees, expenses, costs,
indemnities and damages for the breach of any obligation or representation
related to such agreement) and (b) all rights, remedies, powers, privileges and
claims of the Seller against each Originator or the Parent under or in
connection with each Purchase Agreement. All provisions of each Purchase
Agreement shall inure to the benefit of, and may be relied upon by, the Agent,
each Purchaser Agent, each Purchaser and each such other Person. At any time
that a Termination Event has occurred and is continuing, the Agent shall have
the sole right to enforce the Seller's rights and remedies under each Purchase
Agreement to the same extent as the Seller could absent this assignment, but
without any obligation on the part of the Agent, any Purchaser Agent, any
Purchaser or any other such Person to perform any of the obligations of the
Seller under each Purchase Agreement (or any of the promissory notes executed
thereunder). All amounts distributed to the Seller under each Purchase Agreement
from Receivables sold to the Seller thereunder shall constitute Collections
hereunder and shall be applied in accordance herewith.

          (b)      The Seller hereby irrevocably authorizes the Agent, on behalf
of the Purchasers, at any time, and from time to time, to file in any filing
office in any jurisdiction any initial financing statements and amendments
thereto that indicate the Receivables, the Related Collections, and all of the
Seller's right, title and interest in, to and under each Purchase Agreement, as
collateral, and hereby ratifies the filing of any initial financing statements
or amendments thereto filed by the Agent on behalf of the Purchasers that
indicate the Receivables, the Related Collections, and all of the Seller's
right, title and interest in, to and under each Purchase Agreement, as
collateral which were filed prior to the execution of this Agreement.

          Section 1.9.     Extension of Termination Date.     The Seller may
advise the Related Bank Purchasers and each Purchaser Agent in writing of its
desire to extend the Termination Date for an additional period, provided
(i) such request is made not more than 120 days prior to, and not less than 90
days prior to, the then current Termination Date, and (ii) not more than one
such request for the extension of the Termination Date may be made in any one
calendar year. In the event that the Related Bank Purchasers are agreeable to
such extension, such Related Bank Purchasers shall notify the Agent and the
Agent shall so notify the Seller in writing (it being understood that the
Related Bank Purchasers may accept or decline such a request in their sole
discretion and on such terms as they may elect) not less than 45 days prior to
the Termination Date and the Seller and the Related Bank Purchasers shall enter
into such documents as the Related Bank Purchasers may deem necessary or
appropriate to reflect such extension, and all reasonable costs and expenses
incurred by the Related Bank Purchasers in connection therewith (including
reasonable attorneys' fees) shall be paid by the Seller. The Related Bank
Purchasers shall be deemed to have refused to grant the requested extension in
the event the Agent shall fail to so notify the Seller of their agreement to
such an extension.

Article II
Sales to and from Conduit Purchasers; Allocations

          Section 2.1.      Required Purchases from a Conduit
Purchaser.   (a)  Each Conduit Purchaser may, at any time, sell to its Related
Bank Purchasers pursuant to the relevant Transfer Agreement any percentage
designated by such Conduit Purchaser of such Conduit Purchaser's Investment and
its related Conduit Purchaser Settlement (each, a "Put").

          (b)      Any portion of any Investment of a Conduit Purchaser and
related Conduit Purchaser Settlement purchased by a Related Bank Purchaser shall
be considered part of such Related Bank Purchaser's Investment and related
Conduit Purchaser Settlement from the date of the relevant Put. Immediately upon
any purchase by a Related Bank Purchaser of any portion of the relevant Conduit
Purchaser's Investment, the Seller shall pay to the relevant Purchaser Agent
(for the ratable benefit of each such Purchaser) an amount equal to the sum of
(i) the Assigned Settlement and (ii) all unpaid Discount owed to such Conduit
Purchaser (whether or not then due) to the end of each applicable Tranche Period
to which any Investment being Put has been allocated, (iii) all accrued but
unpaid fees (whether or not then due) payable to such Conduit Purchaser in
connection herewith at the time of such purchase and (iv) all accrued and unpaid
costs, expenses and indemnities due to such Conduit Purchaser from the Seller in
connection herewith.

          Section 2.2.      Purchases by a Conduit Purchaser.     Each Conduit
Purchaser may at any time deliver to its Purchaser Agent and each of its Related
Bank Purchasers a notification of assignment in substantially the form of
Exhibit B. If a Conduit Purchaser delivers such notice, each of its Related Bank
Purchasers shall sell to such Conduit Purchaser and such Conduit Purchaser shall
purchase in full from each such Related Bank Purchasers, the Investment of such
Related Bank Purchasers on the last day of the relevant Tranche Periods, at a
purchase price equal to such Investment plus accrued and unpaid Discount
thereon. Any sale from any Related Bank Purchaser to the relevant Conduit
Purchaser pursuant to this Section 2.2 shall be without recourse, representation
or warranty except for the representation and warranty that the Investment sold
by such Related Bank Purchaser is free and clear of any Adverse Claim created or
granted by such Related Bank Purchaser and that such Related Bank Purchaser has
not suffered a Bankruptcy Event.

          Section 2.3.      Allocations and Distributions.

          (a)      Settlement Dates.  On the Business Day following each Deposit
Date occurring prior to the Termination Date (unless an Interim Liquidation is
in effect), the Collection Agent shall set aside from Collections the amounts
necessary to make all distributions to the Agent, the Purchaser Agents, the
Purchasers and the Collection Agent required by this Section 2.3(a) with respect
to the next succeeding Settlement Date. The balance of such Collections shall be
released to the Seller on a daily basis. On each Settlement Date prior to the
Termination Date (unless an Interim Liquidation is in effect), all Collections
so set aside during the preceding Settlement Period shall be applied where
applicable by the Collection Agent (or, if the Agent is then in control of any
Collections, by the Agent) in the following order:

          (i)      all out-of-pocket expenses due and payable to the Agent
(other than in its capacity as a Purchaser Agent);

          (ii)     ratably to the Agent and each Purchaser Agent all fees and
other amounts not described in clause (i) above due to the Agent and such
Purchaser Agents;

          (iii)    ratably to each Purchaser Group, all Funding Charges and
Discount (without duplication) due and payable to such Purchaser Group on such
date;

          (iv)    ratably to each Purchaser Group, all other amounts due and
payable to such Purchaser Group under the Transaction Documents;

          (v)     to the Collection Agent, an amount equal to the Collection
Agent Fee due and payable on such date; and

          (vi)    to the Seller.

On the last day of each Tranche Period for a Eurodollar Tranche or Prime
Tranche, the Collection Agent (or, if the Agent is then in control of any
Collections, the Agent) shall pay Discount due and payable to such Related Bank
Purchasers from accounts set aside for such purpose pursuant to Section 3.2(a).

          If any part of the Sold Interest in any Collections is applied to pay
any amounts that are recourse obligations of the Seller pursuant to
Section 1.4(c) and after giving effect to such application the Sold Interest is
greater than 100.0%, the Seller shall pay, as a recourse obligation for
distribution as part of the Sold Interest in Collections, to the Collection
Agent the amount so applied to the extent necessary so that after giving effect
to such payment the Sold Interest is no greater than 100.0%.

          (b)      Termination Date and Interim Liquidations.  On each day
during any Interim Liquidation and on each day on and after the Termination
Date, the Collection Agent shall set aside and hold in trust solely for the
account of each Purchaser Agent, for the benefit of the Agent and the
Purchasers, (or deliver to each Purchaser Agent, if so instructed pursuant to
Section 3.2(a)) the Sold Interest in all Collections received on such day and
such Collections shall be allocated in the following order:

          (i)      first, to the Agent until all out-of-pocket expenses owed to
the Agent (other than in its capacity as a Purchaser Agent) have been paid in
full;

          (ii)     second, ratably to the Agent and each Purchaser Agent until
all other amounts owed to the Agent and the Purchaser Agents have been paid in
full;

          (iii)    third, to each Purchaser Group until all amounts owed to such
Purchaser Group have been paid in full;

          (iv)    fourth, to any other Person (other than the Seller, the
Collection Agent or an Originator) to whom any amounts are owed under the
Transaction Documents until all such amounts have been paid in full; and

          (v)     fifth, to the Collection Agent until all amounts owed to the
Collection Agent under the Agreement have been paid in full; and

          (vi)    sixth, to the Seller.

On the last day of each Tranche Period (unless otherwise instructed by the Agent
pursuant to Section 3.2(a)), the Collection Agent shall deposit into the Agent's
Account, from such set aside Collections, all amounts allocated to such Tranche
Period and all Tranche Periods that ended before such date that are due in
accordance with clause (ii) above. No distributions shall be made to pay amounts
under clauses (iii) - (vi) until sufficient Collections have been set aside to
pay all amounts described in clauses (i) and (ii) that may become payable for
all outstanding Tranche Periods. All distributions by the Agent or any Purchaser
Agent shall be made ratably within each priority level in accordance with the
respective amounts then due each Person included in such level unless otherwise
agreed by all Purchaser Agents. If any part of the Sold Interest in any
Collections is applied to pay any amounts payable hereunder that are recourse
obligations of the Seller pursuant to Section 1.4(c) and after giving effect to
such application the Sold Interest is greater than 100.0%, the Seller shall pay,
as a recourse obligation for distribution in respect of each applicable
Purchaser's Investment as part of the Sold Interest in Collections, to the
Collection Agent the amount so applied to the extent necessary so that after
giving effect to such payment the Sold Interest is no greater than 100.0%.

Article III
Administration and Collections

          Section 3.1.      Appointment of Collection Agent.   (a)  The
servicing, administering and collecting of the Receivables shall be conducted by
a Person (the "Collection Agent") designated to so act on behalf of the
Purchasers under this Article III. As the Initial Collection Agent, the Parent
is hereby designated as, and agrees to perform the duties and obligations of,
the Collection Agent. The Parent acknowledges that the Agent and each Purchaser
have relied on the Parent's agreement to act as Collection Agent (and the
agreement of any of the sub-collection agents to so act) in making the decision
to execute and deliver this Agreement and agrees that it will not voluntarily
resign as Collection Agent unless the Collection Agent is prohibited from
continuing to serve in such capacity by applicable law. At any time after the
occurrence of a Collection Agent Replacement Event, the Agent may designate a
new Collection Agent to succeed the Parent (or any successor Collection Agent).

          (b)      The Parent may, and if requested by the Agent shall, delegate
its duties and obligations as Collection Agent to an Affiliate (acting as a
sub-collection agent). Notwithstanding such delegation, the Parent shall remain
primarily liable for the performance of the duties and obligations so delegated,
and the Agent, each Purchaser Agent and each Purchaser shall have the right to
look solely to the Parent for such performance. The Agent (with the consent of
each Purchaser Agent) may at any time after the occurrence of a Collection Agent
Replacement Event remove or replace any sub-collection agent.

          (c)     If replaced, the Collection Agent agrees it will terminate,
and will cause each existing sub-collection agent to terminate, its collection
activities in a manner requested by the Agent to facilitate the transition to a
new Collection Agent. The Collection Agent shall cooperate with and assist any
new Collection Agent (including providing access to, and transferring, all
Records and allowing the new Collection Agent to use all licenses, hardware or
software necessary or desirable to collect the Receivables). The Parent
irrevocably agrees to act (if requested to do so) as the data-processing agent
for any new Collection Agent in substantially the same manner as the Parent
conducted such data-processing functions while it acted as the Collection Agent;
provided, however, that the Parent receives a then market rate compensation for
providing such services.

          Section 3.2.      Duties of Collection Agent.    (a)  The Collection
Agent shall take, or cause to be taken, all action necessary or advisable to
collect each Receivable in accordance with this Agreement, the Credit and
Collection Policy and all applicable laws, rules and regulations using the skill
and attention the Collection Agent exercises in collecting other receivables or
obligations owed solely to it. The Collection Agent shall, in accordance
herewith, set aside all Collections to which a Purchaser is entitled. If so
instructed by the Agent, the Collection Agent shall transfer to the Agent the
amount of Collections to which the Agent, the Purchaser Agents and the
Purchasers are entitled by the Business Day following receipt and identification
thereof. Each party hereto hereby appoints the Collection Agent to enforce such
Person's rights and interests in the Receivables, but (notwithstanding any other
provision in any Transaction Document) the Agent shall at all times after the
occurrence of a Collection Agent Replacement Event have the sole right to direct
the Collection Agent to commence or settle any legal action to enforce
collection of any Receivable.

          (b)      If no Termination Event exists and the Collection Agent
determines that such action is appropriate in order to maximize the Collections,
the Collection Agent may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable (but no such extension shall be for a
period more than thirty (30) days) or adjust the outstanding balance of any
Receivable. Any such extension or adjustment shall not alter the status of a
Receivable as a Defaulted Receivable or Delinquent Receivable or limit any
rights of the Agent, any Purchaser Agent or the Purchasers hereunder. If a
Termination Event exists, the Collection Agent may make such extensions or
adjustments only with the prior consent of the Agent and the Instructing Group.

          (c)      The Collection Agent shall turn over to the Seller (i) any
percentage of Collections in excess of the Sold Interest, less all reasonable
third party out-of-pocket costs and expenses of the Collection Agent for
collecting the Receivables and (ii) subject to Section 1.5(d), the collections
and records for any indebtedness owed to the Seller that is not a Receivable.
The Collection Agent shall have no obligation to remit any such funds or records
to the Seller until the Collection Agent receives evidence (satisfactory to the
Agent) that the Seller is entitled to such items. The Collection Agent has no
obligations concerning indebtedness that is not a Receivable other than to
deliver the collections and records for such indebtedness to the Seller when
required by this Section 3.2(c).

          Section 3.3.      Reports.     On or before each Reporting Date, the
Collection Agent shall deliver to the Agent a Periodic Report reflecting
information as of the close of business of the Collection Agent for the
immediately preceding Reporting Period.

          Section 3.4.      Lock-Box Arrangements.     The Agent or the
Instructing Group is hereby authorized, or, upon the instruction of any of the
Purchaser Agents, obligated, to give notice at any time after the occurrence of
a Collection Agent Replacement Event to any or all Lock-Box Banks that the Agent
is exercising its rights under the Lock-Box Letters and to take all actions
permitted under the Lock-Box Letters. The Seller agrees to take any action
requested by the Agent to facilitate the foregoing. After the Agent takes any
such action under the Lock-Box Letters, the Seller shall immediately deliver to
the Agent any Collections received by the Seller. If the Agent takes control of
any Lock-Box Account, the Agent shall distribute Collections it receives in
accordance herewith and shall deliver to the Collection Agent, for distribution
under Section 3.2, all amounts other than Collections it receives from such
Lock-Box Account.

          Section 3.5.      Enforcement Rights.    (a)  The Agent or the
Instructing Group may, at any time after the occurrence of a Collection Agent
Replacement Event, direct the Obligors and the Lock-Box Banks to make all
payments on the Receivables directly to the Agent or its designee. The Agent
may, and the Seller shall at the Agent's request, withhold the identity of the
Purchasers from the Obligors and Lock-Box Banks. Upon the Agent's request (with
the consent or at the direction of the Instructing Group) after the occurrence
of a Collection Agent Replacement Event, the Seller (at the Seller's expense)
shall (i) give notice to each Obligor of the Conduit Purchasers' ownership of
the Sold Interest and direct that payments on Receivables be made directly to
the Agent or its designee, (ii) assemble for the Agent all Records and
collateral security for the Receivables and transfer to the Agent (or its
designee), or license to the Agent (or its designee) the use of, all software
then used by the Collection Agent to collect the Receivables and (iii) segregate
in a manner acceptable to the Agent all Collections the Seller receives and,
promptly upon receipt, remit such Collections in the form received, duly
endorsed or with duly executed instruments of transfer, to the Agent or its
designee on behalf of the Purchaser Agents and the Purchasers.

          (b)      After the occurrence of a Collection Agent Replacement Event,
Seller hereby irrevocably appoints the Agent as its attorney-in-fact coupled
with an interest, with full power of substitution and with full authority in the
place of the Seller, to take any and all steps deemed desirable by the Agent
(with the consent or at the direction of the Instructing Group), in the name and
on behalf of the Seller to (i) collect any amounts due under any Receivable,
including endorsing the name of the Seller on checks and other instruments
representing Collections and enforcing such Receivables, and (ii) exercise any
and all of the Seller's rights and remedies under each Purchase Agreement. The
Agent's powers under this Section 3.5(b) shall not subject the Agent to any
liability if any action taken by it (except for any action taken pursuant
thereto that constitutes gross negligence or willful misconduct) proves to be
inadequate or invalid, nor shall such powers confer any obligation whatsoever
upon the Agent.

          (c)      Neither the Agent nor any Purchaser shall have any obligation
to take or consent to any action to realize upon any Receivable or to enforce
any rights or remedies related thereto.

          Section 3.6.      Collection Agent Fee.     On or before each
Settlement Date, the Seller shall pay to the Collection Agent a fee for the
immediately preceding calendar month as compensation for its services as
Collection Agent (the "Collection Agent Fee") equal to (a) at all times the
Parent or an Affiliate of any Originator is the Collection Agent, such
consideration as is acceptable to it, the receipt and sufficiency of which is
hereby acknowledged, and (b) at all times any other Person is the Collection
Agent, a reasonable amount agreed upon by the Agent and the new Collection Agent
on an arm's-length basis reflecting rates and terms prevailing in the market at
such time. The Collection Agent may only apply to payment of the Collection
Agent Fee the portion of the Collections in excess of the Sold Interest or
Collections that fund Reinvestment Purchases. The Agent may, with the consent of
the Instructing Group, pay the Collection Agent Fee to the Collection Agent from
the Sold Interest in Collections. The Seller shall be obligated to reimburse any
such payment to the extent required by Section 1.5 or 2.3.

          Section 3.7.      Responsibilities of the Seller.     The Seller
shall, or shall cause each Originator to, pay when due all Taxes payable in
connection with the Receivables or their creation or satisfaction. The Seller
shall, and shall cause each Originator to, perform all of its obligations under
agreements related to the Receivables to the same extent as if interests in the
Receivables had not been transferred hereunder or, in the case of each
Originator, under each Purchase Agreement. The Agent's, any Purchaser Agent's or
any Purchaser's exercise of any rights hereunder shall not relieve the Seller or
any Originator from such obligations. None of the Agent, any Purchaser Agents or
any Purchaser shall have any obligation to perform any obligation of the Seller
or of any Originator or any other obligation or liability in connection with the
Receivables.

          Section 3.8.      Actions by Seller.     The Seller shall defend and
indemnify the Agent, each Purchaser Agent and each Purchaser against all costs,
expenses, claims and liabilities for any action taken by the Seller, any
Originator or any other Affiliate of the Seller or of such Originator (whether
acting as Collection Agent or otherwise) related to any Receivable (other than
with respect to the credit risk of an Obligor and for which reimbursement would
constitute recourse for uncollectible Receivables), or arising out of any
alleged failure of compliance of any Receivable with the provisions of any law
or regulation. If any goods related to a Receivable are repossessed, the Seller
agrees to resell, or to have the applicable Originator or another Affiliate
resell, such goods in a commercially reasonable manner for the account of the
Agent and remit, or have remitted, to the Agent the Purchasers' share in the
gross sale proceeds thereof net of any out-of-pocket expenses and any equity of
redemption of the Obligor thereon. Any such moneys collected by the Seller or
the applicable Originator or other Affiliate of the Seller pursuant to this
Section 3.8 shall be segregated and held in trust for the Agent and the Sold
Interest therein remitted to the Agent's Account within two Business Days after
receipt and identification thereof as part of the Sold Interest in Collections
for application as provided herein.

          Section 3.9.      Indemnities by the Collection Agent.     Without
limiting any other rights any Person may have hereunder or under applicable law,
the Collection Agent hereby indemnifies and holds harmless the Agent, each
Purchaser Agent and each Purchaser and their respective officers, directors,
agents and employees (each an "Indemnified Party") from and against any and all
damages, losses, claims, liabilities, penalties, Taxes, costs and expenses
(including attorneys' fees and court costs) (all of the foregoing collectively,
the "Indemnified Losses") at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to:

          (i)      any written representation or warranty made by the Collection
Agent (or any employee or agent of the Collection Agent) in this Agreement, any
other Transaction Document, any Periodic Report or any other information or
report delivered by the Collection Agent pursuant hereto, which shall have been
false or incorrect in any material respect when made;

          (ii)     the failure by the Collection Agent to comply with any
applicable law, rule or regulation related to any Receivable, or the
nonconformity of any Receivable with any such applicable law, rule or
regulation;

          (iii)    any loss of a perfected security interest (or in the priority
of such security interest) as a result of any commingling by the Collection
Agent of funds to which the Agent, any Purchaser Agent or any Purchaser is
entitled hereunder with any other funds; or

          (iv)    any failure of the Collection Agent, to perform its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which the Collection Agent is a party;

whether arising by reason of the acts to be performed by the Collection Agent
hereunder or otherwise, excluding only Indemnified Losses to the extent (a) such
Indemnified Losses resulted solely from negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) solely due to the credit risk of
the Obligor and for which reimbursement would constitute recourse to the
Collection Agent for uncollectible Receivables, (c) such Indemnified Losses
include Taxes on, or measured by, the overall net income of the Agent, any
Purchaser Agent or any Purchaser computed in accordance with the Intended Tax
Characterization, or (d) the applicable Originator is the plaintiff and the
Indemnified Party is the defendant unless such Indemnified Party prevails in
such legal action; provided, however, that nothing contained in this sentence
shall limit the liability of the Collection Agent or limit the recourse of the
Agent, any Purchaser Agent and each Purchaser to the Collection Agent for any
amounts otherwise specifically provided to be paid by the Collection Agent
hereunder.

Article IV
Representations and Warranties

          Section 4.1.     Representations and Warranties.     The Seller
represents and warrants to the Agent, each Purchaser Agent and each Purchaser
that:

          (a)      Corporate Existence and Power.     Each of the Seller and
each Originator is either a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of its state of
organization and has all corporate or organizational power and authority and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is now conducted,
except where failure to obtain such license, authorization, consent or approval
would not have a material adverse effect on (i) its ability to perform its
obligations under, or the enforceability of, any Transaction Document, (ii) its
business or financial condition, (iii) the interests of the Agent, any Purchaser
Agent or any Purchaser under any Transaction Document or (iv) the enforceability
or collectibility of any Receivable.

          (b)      Corporate or Organizational Authorization and No
Contravention.     The execution, delivery and performance by each of the Seller
and each Originator of each Transaction Document to which it is a party (i) are
within its corporate or organizational powers, as applicable, (ii) have been
duly authorized by all necessary corporate or organizational action, as
applicable, (iii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its or any Subsidiary's charter, by-laws
or operating agreement, as applicable or (C) any agreement, order or other
instrument to which it or any Subsidiary is a party or its property is subject
and (iv) will not result in any Adverse Claim on any Receivable or Collection or
give cause for the acceleration of any indebtedness of the Seller, any
Originator or any Subsidiary.

          (c)      Conduct of Business.     The Seller will perform, and will
cause each Originator to perform, all actions necessary to remain duly
organized, validly existing and in good standing in its jurisdiction of
organization and to maintain all requisite authority to conduct its business in
each jurisdiction in which it conducts business.

          (d)      Binding Effect.     Each Transaction Document to which the
Seller or any Originator is a party constitutes the legal, valid and binding
obligation of such Person enforceable against that Person in accordance with its
terms, except as limited by bankruptcy, insolvency, or other similar laws of
general application relating to or affecting the enforcement of creditors'
rights generally and subject to general principles of equity.

          (e)      Perfection of Ownership Interest.     Immediately preceding
its sale of Receivables to the Seller, each Originator was the owner of, and
effectively sold, such Receivables to the Seller, free and clear of any Adverse
Claim. The Seller owns the Receivables free of any Adverse Claim other than the
interests of the Purchasers (through the Agent) therein that are created hereby,
and each Purchaser shall at all times have a valid undivided percentage
ownership interest, which shall be a first priority perfected security interest
for purposes of Article 9 of the applicable Uniform Commercial Code, in the
Receivables and Collections (subject to, in the case of Collections, the
limitations on perfection of a security interest in proceeds set forth in the
applicable Uniform Commercial Code) to the extent of its Purchase Interest then
in effect.

          (f)      Accuracy of Information.     All written information
furnished by the Seller, any Originator or any Affiliate of any such Person to
the Agent, any Purchaser Agent or any Purchaser in connection with any
Transaction Document, or any transaction contemplated thereby, is true and
accurate in all material respects (and is not incomplete by omitting any
information necessary to prevent such information from being materially
misleading), in each case on the date the statement was made and in light of the
circumstances under which the statements were made or the information was
furnished.

          (g)      No Actions, Suits.     There are no actions, suits or other
proceedings (including matters relating to environmental liability) pending or
threatened against or affecting the Seller, any Originator or any Subsidiary, or
any of their respective properties, that (i) if adversely determined
(individually or in the aggregate), may have a material adverse effect on the
financial condition of the Seller, any Originator or any Subsidiary or on the
collectibility of the Receivables or (ii) involve any Transaction Document or
any transaction contemplated thereby. None of the Seller, any Originator or any
Subsidiary is in default of any contractual obligation or in violation of any
order, rule or regulation of any Governmental Authority, which default or
violation may have a material adverse effect upon (i) the financial condition of
the Seller, the Originators and the Subsidiaries taken as a whole or (ii) the
collectibility of the Receivables.

          (h)      No Material Adverse Change.     Since December 31, 2004,
there has been no material adverse change in the collectibility of the
Receivables or the Seller's, any Originator's or any Subsidiary's (i) financial
condition or (ii) ability to perform its obligations under any Transaction
Document.

          (i)      Accuracy of Exhibits; Lock-Box Arrangements.     All
information on Exhibits E-G (listing offices and names of the Seller and each
Originator and where they maintain Records; the Subsidiaries; and Lock Boxes) is
true and complete, subject to any changes permitted by, and notified to the
Agent in accordance with, Article V. The Seller has delivered a copy of all
Lock-Box Agreements to the Agent. The Seller has not granted any interest in any
Lock-Box or Lock-Box Account to any Person other than the Agent and, upon
delivery to a Lock-Box Bank of the related Lock-Box Letter, the Agent will have
exclusive ownership and control of the Lock-Box Account at such Lock-Box Bank.

          (j)      Sales by each Originator.     Each sale by each Originator to
the Seller of an interest in Receivables and their Collections has been made in
accordance with the terms of the applicable Purchase Agreement, including the
payment by the Seller to each Originator of the purchase price described in such
Purchase Agreement. Each such sale has been made for "reasonably equivalent
value" (as such term is used in Section 548 of the Bankruptcy Code) and not for
or on account of "antecedent debt" (as such term is used in Section 547 of the
Bankruptcy Code) owed by such Originator to the Seller.

Article V
Covenants

          Section 5.1.      Covenants of the Seller.     The Seller hereby
covenants and agrees to comply with the following covenants and agreements,
unless the Agent (with the consent of the Instructing Group) shall otherwise
consent:

          (a)      Financial Reporting.    The Seller will, and will cause each
Originator and each Subsidiary to, maintain a system of accounting established
and administered in accordance with GAAP and will furnish to the Agent and each
Purchaser Agent:

          (i)      Annual Financial Statements.   Within 120 days after each
fiscal year of (A) the Parent, copies of the Parent's consolidated annual
audited financial statements (including a consolidated balance sheet,
consolidated statement of income and retained earnings and statement of cash
flows, with related footnotes) certified by independent certified public
accountants of nationally recognized standing or other firm of independent
certified public accountants satisfactory to the Agent and prepared on a
consolidated basis in conformity with GAAP, and (B) for the Seller and each
Originator, the annual balance sheet for such Person (and, additionally for the
Seller, an annual profit and loss statement) certified by a Designated Financial
Officer thereof, in each case prepared on a consolidated basis in conformity
with GAAP as of the close of such fiscal year for the year then ended;

          (ii)    Quarterly Financial Statements.   Within 60 days after each
(except the last) fiscal quarter of each fiscal year of (A) the Parent, copies
of its unaudited financial statements (including at least a consolidated balance
sheet as of the close of such quarter and statements of earnings and sources and
applications of funds for the period from the beginning of the fiscal year to
the close of such quarter) certified by a Designated Financial Officer and
prepared in a manner consistent with the financial statements described in part
(A) of clause (i) of this Section 5.l(a) and (B) the Seller and each Originator,
the quarterly balance sheet for such Person (and, additionally for the Seller, a
profit and loss statement) for the period from the beginning of such fiscal year
to the close of such quarter, in each case certified by a Designated Financial
Officer thereof and prepared in a manner consistent with part (B) of clause (i)
of Section 5.1(a);

          (iii)     Public Reports.   Promptly upon becoming available, a copy
of each report or proxy statement filed by the Parent with the Securities
Exchange Commission or any securities exchange;

          (iv)     Chemtura Credit Agreement Certificate.   A copy of the
financial information, certificates and other documentation described in
Section 5.01(i) of the Chemtura Credit Agreement, delivered as and when required
by such Section 5.01; and

          (v)      Other Information.   With reasonable promptness, such other
information (including non-financial information) as may be requested by the
Agent, any Purchaser Agent or any Purchaser (with a copy of such request to the
Agent).

          (b)      Notices.    Immediately upon becoming aware of any of the
following the Seller will notify the Agent and each Purchaser Agent and provide
a description of:

          (i)      Potential Termination Events.   The occurrence of any
Potential Termination Event;

          (ii)     Representations and Warranties.   The failure of any
representation or warranty herein to be true (when made or at any time
thereafter) in any material respect;

          (iii)    Downgrading.   The downgrading, withdrawal or suspension of
any rating by any rating agency of any indebtedness of the Parent;

          (iv)    Litigation.   The institution of any litigation, arbitration
proceeding or governmental proceeding reasonably likely to be material to the
Seller, any Subsidiary or the collectibility or quality of the Receivables;

          (v)     Judgments.   The entry of any judgment or decree against the
Seller, any Originator or any Subsidiary if the aggregate amount of all
judgments then outstanding against the Seller, the Originators and the
Subsidiaries exceeds $1,000,000; or

          (vi)    Changes in Business.   Any change in, or proposed change in,
the character of the Seller's or any Originator's business that could impair the
collectibility or quality of any Receivable.

If the Agent receives such a notice, the Agent shall promptly give notice
thereof to each Purchaser Agent.

          (c)      Conduct of Business.    The Seller will perform, and will
cause each Originator and Subsidiary to perform, all actions necessary to remain
duly incorporated, validly existing and in good standing in its jurisdiction of
incorporation and to maintain all requisite authority to conduct its business in
each jurisdiction in which it conducts business.



          (d)     Compliance with Laws.    The Seller will comply, and will
cause each Originator and Subsidiary to comply, with all laws, regulations,
judgments and other directions or orders imposed by any Governmental Authority
to which such Person or any Receivable or Collection may be subject.



          (e)      Furnishing Information and Inspection of Records.    The
Seller will furnish to the Agent, each Purchaser Agent and the Purchasers such
information concerning the Receivables as the Agent, any such Purchaser Agent or
Purchaser may reasonably request. The Seller will, and will cause each
Originator to, permit, at any time during regular business hours, the Agent, any
Purchaser Agent or any Purchaser (or any representatives thereof), once per year
or at any time after the occurrence of a Termination Event (at the expense of
the Seller) or at any other time (at the expense of the Agent or such Purchaser
(as applicable)) (i) to examine and make copies of all Records, (ii) to visit
the offices and properties of the Seller for the purpose of examining the
Records and (iii) to discuss matters relating hereto with any of the Seller's or
any Originator's officers, directors, employees or independent public
accountants having knowledge of such matters. The Agent may at any time have an
independent public accounting firm conduct an audit of the Records or make test
verifications of the Receivables and Collections. Such procedures shall be at
the expense of the Seller if (i) conducted no more frequently than once per
calendar year prior to the occurrence of a Termination Event, or (ii) conducted
at any time following the occurrence of a Termination Event.

          (f)      Keeping Records.    (i)   The Seller will, and will cause
each Originator to, have and maintain (A) administrative and operating
procedures (including an ability to recreate Records if originals are
destroyed), (B) adequate facilities, personnel and equipment and (C) all Records
and other information necessary or advisable for collecting the Receivables
(including Records adequate to permit the immediate identification of each new
Receivable and all Collections of, and adjustments to, each existing
Receivable). The Seller will give the Agent and each Purchaser Agent prior
notice of any material change in such administrative and operating procedures.

          (ii)     The Seller will, (A) at all times from and after the date
hereof, clearly and conspicuously mark its computer and master data processing
books and records with a legend describing the Agent's, each Purchaser Agent's
and the Purchasers' interest therein and (B) upon the request of the Agent, at
any time during which a Daily Reporting Period is in effect, so mark each
contract relating to a Receivable and deliver to the Agent all such contracts
(including all multiple originals of such contracts), with any appropriate
endorsement or assignment, or segregate (from all other receivables then owned
or being serviced by the Seller) the Receivables and all contracts relating to
each Receivable and hold in trust and safely keep such contracts so legended in
separate filing cabinets or other suitable containers at such locations as the
Agent may specify.

          (g)      Perfection.    (i)   The Seller will, and will cause each
Originator to, at its expense, promptly execute and deliver all instruments and
documents and take all action necessary or requested by the Agent (including the
execution and filing of financing or continuation statements, amendments thereto
or assignments thereof) to enable the Agent on behalf of the Purchaser Agents
and the Purchasers to exercise and enforce all its rights hereunder and to vest
and maintain vested in the Agent on behalf of the Purchaser Agents and the
Purchasers a valid, first priority perfected security interest in the
Receivables, the Collections, the Purchase Agreements, and proceeds thereof free
and clear of any Adverse Claim (and a perfected ownership interest in the
Receivables and Collections to the extent of the Sold Interest). The Agent will
be permitted to authenticate a "record" and to sign and file any continuation
statements, amendments thereto and assignments thereof without the Seller's
signature.

          (ii)     The Seller will, and will cause each Originator to, only
change its name, jurisdiction of organization, identity or corporate structure
or relocate its chief executive office or the Records following thirty (30) days
advance notice to the Agent and the delivery to the Agent and each Purchaser
Agent of all financing statements, instruments and other documents (including
direction letters) requested by the Agent.

          (iii)    The Seller and each Originator will at all times maintain its
jurisdiction of organization within a state of the United States (other than in
the states of Florida, Maryland and Tennessee) in which Article 9 of the UCC is
in effect. If the Seller or any Originator moves its jurisdiction of
organization to a location that imposes Taxes, fees or other charges to perfect
the Agent's and the Purchasers' interests hereunder or the Seller's interests
under the Purchase Agreements, the Seller will pay all such amounts and any
other costs and expenses incurred in order to maintain the enforceability of the
Transaction Documents, the Sold Interest and the interests of the Agent, the
Purchaser Agents and the Purchasers in the Receivables and Collections.

          (h)      Performance of Duties.    The Seller will perform, and will
cause each Originator and Subsidiary and the Collection Agent (if an Affiliate)
to perform, its respective duties or obligations in accordance with the
provisions of each of the Transaction Documents. The Seller (at its expense)
will, and will cause each Originator to, (i) fully and timely perform in all
material respects all agreements required to be observed by it in connection
with each Receivable, (ii) comply in all material respects with the Credit and
Collection Policy, and (iii) refrain from any action that may impair the rights
of the Agent, the Purchaser Agents or the Purchasers in the Receivables or
Collections.

          (i)      Payments on Receivables, Accounts.    The Seller will, and
will cause each Originator to, at all times instruct all Obligors to deliver
payments on the Receivables to a Lock-Box Account. If any such payments or other
Collections are received by the Seller or any Originator, it shall hold such
payments in trust for the benefit of the Agent, the Purchaser Agents and the
Purchasers and promptly (but in any event within two Business Days after receipt
and identification thereof) remit such funds into a Lock-Box Account. The Seller
will cause each Lock-Box Bank to comply with the terms of each applicable
Lock-Box Letter. The Seller will not permit the funds of any Affiliate to be
deposited into any Lock-Box Account. If such funds are nevertheless deposited
into any Lock-Box Account, the Seller will promptly identify such funds for
segregation. The Seller will not, and will not permit any Collection Agent or
other Person to, commingle Collections or other funds to which the Agent, any
Purchaser Agent or any Purchaser is entitled with any other funds. The Seller
shall only add, and shall only permit an Originator to add, a Lock-Box Bank,
Lock-Box, or Lock-Box Account to those listed on Exhibit F if the Agent has
received notice of such addition, a copy of any new Lock-Box Agreement and an
executed and acknowledged copy of a Lock-Box Letter substantially in the form of
Exhibit G (with such changes as are acceptable to the Agent) from any new
Lock-Box Bank. The Seller shall only terminate a Lock-Box Bank or Lock-Box, or
close a Lock-Box Account, upon 30 days advance notice to the Agent.

          (j)      Sales and Adverse Claims Relating to Receivables.    Except
as otherwise provided herein, the Seller will not, and will not permit any
Originator to, (by operation of law or otherwise) dispose of or otherwise
transfer, or create or suffer to exist any Adverse Claim upon, any Receivable or
any proceeds thereof.

          (k)      Extension or Amendment of Receivables.    Except as otherwise
permitted in Section 3.2(b) and then subject to Section 1.5, the Seller will
not, and will not permit each Originator to, extend, amend, rescind or cancel
any Receivable.

          (l)      Change in Business or Credit and Collection Policy.    The
Seller will not, and will not permit any Originator to, make any material change
in the character of its business or in its Credit and Collection Policy.

          (m)     Accounting for Sale.    Except as provided in Section 9.9, the
Seller will not, and will not permit any Originator to, account for, or
otherwise treat, the transactions contemplated by the Transaction Documents
other than as a sale of Receivables or inconsistent with the Agent's ownership
interest in the Receivables and Collections.

          (n)      Mergers, Consolidations and Acquisitions.    The Seller shall
not merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or purchase, lease or otherwise acquire
(in one transaction or a series of transactions) all or substantially all of the
assets of any other Person (whether directly by purchase, lease or other
acquisition of all or substantially all of the assets of such Person or
indirectly by purchase or other acquisition of all or substantially all of the
capital stock of such other Person) other than the acquisition of the
Receivables and Related Security (as defined in the Purchase Agreement) pursuant
to the Purchase Agreement.

          (o)      Other Business.    The Seller shall not: (i) engage in any
business other than the transactions contemplated by the Transaction Documents,
(ii) create, incur or permit to exist any Debt of any kind (or cause or permit
to be issued for its account any letters of credit or bankers' acceptances)
other than pursuant to this Agreement or the Subordinated Notes, or (iii) form
any Subsidiary or make any investments in any other Person; provided, however,
that the Seller may incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

          (p)      Nonconsolidation.    The Seller shall operate in such a
manner that the separate corporate existence of the Seller and each Originator
and Affiliate thereof would not be disregarded in the event of the bankruptcy or
insolvency of any Originator and Affiliate thereof and, without limiting the
generality of the foregoing:

          (i)      the Seller shall not engage in any activity other than those
activities expressly permitted under the Seller's organizational documents and
the Transaction Documents, nor will the Seller enter into any agreement other
than this Agreement, the other Transaction Documents to which it is a party and,
with the prior written consent of the Agent, any other agreement necessary to
carryout more effectively the provisions and purposes hereof or thereof;

          (ii)     the Seller shall maintain a business office separate from
that of each of the Originators and the Affiliates thereof;

          (iii)    the Seller shall cause the financial statements and books and
records of the Seller and the Originator to reflect the separate corporate
existence of the Seller;

          (iv)    the Seller shall except as otherwise expressly permitted
hereunder, under the other Transaction Documents and under the Seller's
organizational documents, the Seller shall not permit any Originator or
Affiliate thereof to (A) pay the Seller's expenses, (B) guarantee the Seller's
obligations, or (C) advance funds to the Seller for the payment of expenses or
otherwise; and


          (v)    the Seller will not act as agent for any Originator or
Affiliate, but instead will present itself to the public as a corporation
separate from each such Person and independently engaged in the business of
purchasing and financing Receivables.

Article VI
Indemnification

          Section 6.1.      Indemnities by the Seller.     Without limiting any
other rights any Person may have hereunder or under applicable law, the Seller
hereby indemnifies and holds harmless, on an after-Tax basis, the Agent, each
Purchaser Agent and each Purchaser and their respective officers, directors,
agents and employees (each an "Indemnified Party") from and against any and all
damages, losses, claims, liabilities, penalties, Taxes, costs and expenses
(including attorneys' fees and court costs) (all of the foregoing collectively,
the "Indemnified Losses") at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to any Transaction Document, the
transactions contemplated thereby or the acquisition of any portion of the Sold
Interest, or any action taken or omitted by any of the Indemnified Parties
(including any action taken by the Agent as attorney-in-fact for the Seller
pursuant to Section 3.5(b)), whether arising by reason of the acts to be
performed by the Seller hereunder or otherwise, excluding only Indemnified
Losses to the extent (a) a final judgment of a court of competent jurisdiction
holds such Indemnified Losses resulted solely from gross negligence or willful
misconduct of the Indemnified Party seeking indemnification, (b) solely due to
the credit risk of the Obligor and for which reimbursement would constitute
recourse to the Seller or the Collection Agent for uncollectible Receivables or
(c) such Indemnified Losses include Taxes on, or measured by, the overall net
income of the Agent, any Purchaser Agent or any Purchaser computed in accordance
with the Intended Tax Characterization; provided, however, that nothing
contained in this sentence shall limit the liability of the Seller or the
Collection Agent or limit the recourse of the Agent and each Purchaser to the
Seller or the Collection Agent for any amounts otherwise specifically provided
to be paid by the Seller or the Collection Agent hereunder. Without limiting the
foregoing indemnification, but subject to the limitations set forth in
clauses (a), (b) and (c) of the previous sentence, the Seller shall indemnify
each Indemnified Party for Indemnified Losses (including losses in respect of
uncollectible Receivables, regardless for these specific matters whether
reimbursement therefor would constitute recourse to the Seller or the Collection
Agent) relating to or resulting from:

          (i)      any representation or warranty made by the Seller, any
Originator or the Collection Agent (or any employee or agent of the Seller, any
Originator or the Collection Agent) under or in connection with this Agreement,
any Periodic Report or any other information or report delivered by the Seller,
any Originator or the Collection Agent pursuant hereto, which shall have been
false or incorrect in any material respect when made or deemed made;

          (ii)     the failure by the Seller, any Originator, or the Collection
Agent to comply with any applicable law, rule or regulation related to any
Receivable, or the nonconformity of any Receivable with any such applicable law,
rule or regulation;

          (iii)    the failure of the Seller to vest and maintain vested in the
Agent, for the benefit of the Purchaser Agents and the Purchasers, a perfected
ownership or security interest in the Sold Interest and the property conveyed
pursuant to Section 1.1(e) and Section 1.8, free and clear of any Adverse Claim;

          (iv)    any commingling of funds to which the Agent, any Purchaser
Agent or any Purchaser is entitled hereunder with any other funds;

          (v)     any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Letter;

          (vi)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable, or
any other claim resulting from the sale or lease of goods or the rendering of
services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

          (vii)    any failure of the Seller or any Originator, or any Affiliate
of any thereof, to perform its duties or obligations in accordance with the
provisions of this Agreement or any other Transaction Document to which such
Person is a party (as a Collection Agent or otherwise);

          (viii)  any action taken by the Agent as attorney-in-fact for the
Seller pursuant to Section 3.5(b); or

          (ix)     any environmental liability claim, products liability claim
or personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents.

          Section 6.2.     Increased Cost and Reduced Return.     By way of
clarification, and not of limitation, of Section 6.1, if the adoption of any
applicable law, rule, regulation or accounting principle, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority or Accounting Authority charged with the interpretation
or administration thereof, or compliance by any Funding Source, the Agent, any
Purchaser Agent or any Purchaser (collectively, the "Funding Parties") with any
request or directive (whether or not having the force of law) of any such
Governmental Authority or Accounting Authority (a "Regulatory Change")
(a) subjects any Funding Party to any charge or withholding on or in connection
with a Funding Agreement or this Agreement (collectively, the "Funding
Documents") or any Receivable, (b) changes the basis of taxation of payments to
any of the Funding Parties of any amounts payable under any of the Funding
Documents (except for changes in the rate of Tax on the overall net income of
such Funding Party), (c) imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or any credit extended by, any
of the Funding Parties, (d) has the effect of reducing the rate of return on
such Funding Party's capital to a level below that which such Funding Party
could have achieved but for such adoption, change or compliance (taking into
consideration such Funding Party's policies concerning capital adequacy) or
(e) imposes any other condition, and the result of any of the foregoing is
(x) to impose a cost on, or increase the cost to, any Funding Party of its
commitment under any Funding Document or of purchasing, maintaining or funding
any interest acquired under any Funding Document, (y) to reduce the amount of
any sum received or receivable by, or to reduce the rate of return of, any
Funding Party under any Funding Document or (z) to require any payment
calculated by reference to the amount of interests held or amounts received by
it hereunder, then, upon demand by the Agent or the applicable Purchaser Agent,
the Seller shall pay to the Agent, (with respect to amounts owed to it) or the
applicable Purchaser Agent (with respect to amounts owed to it or any Purchaser
in its Purchaser Group) for the account of the Person such additional amounts as
will compensate the Agent, such Purchaser Agent or such Purchaser (or, in the
case of any Conduit Purchaser, will enable such Conduit Purchaser to compensate
any Funding Source) for such increased cost or reduction. Each Funding Party
agrees that on the occurrence of any event giving rise to the operation of this
Section 6.2 with respect to such Funding Party, it will, if requested by the
Seller, use reasonable efforts (subject to overall policy considerations of such
Funding Party) to designate another office for any credit accommodation affected
by such event, provided that such designation is made on such terms that such
Funding Party and its office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section.

          Section 6.3.      Other Costs and Expenses.     Also by way of
clarification, and not of limitation, of Section 6.1, the Seller shall pay to
the Agent (with respect to amounts owed to it) or the applicable Purchaser Agent
(with respect to amounts owed to it or any Purchaser in its Purchaser Group) on
demand all costs and expenses in connection with (a) the preparation, execution,
delivery and administration (including amendments of any provision) of the
Transaction Documents, (b) the sale of the Sold Interest, (c) the perfection of
the Agent's rights on behalf of the Purchaser Agents and the Purchasers in the
Receivables and Collections, (d) the enforcement by the Agent, any Purchaser
Agent or the Purchasers of the obligations of the Seller under the Transaction
Documents or of any Obligor under a Receivable and (e) the maintenance by the
Agent of the Lock-Boxes and Lock-Box Accounts, including fees, costs and
expenses of legal counsel for the Agent and each Purchaser Agent relating to any
of the foregoing or to advising the Agent, any Purchaser Agent and any Funding
Source about its rights and remedies under any Transaction Document or any
related Funding Agreement and all costs and expenses (including counsel fees and
expenses) of the Agent, each Purchaser Agent, each Purchaser and each Funding
Source in connection with the enforcement of the Transaction Documents or any
Funding Agreement and in connection with the administration of the Transaction
Documents following a Termination Event. The Seller shall reimburse each Conduit
Purchaser for any amounts each Conduit Purchaser must pay to any Funding Source
pursuant to any Funding Agreement on account of any Tax. The Seller shall
reimburse each Conduit Purchaser on demand for all other costs and expenses
incurred by each Conduit Purchaser or any shareholder of each Conduit Purchaser
in connection with the Transaction Documents or the transactions contemplated
thereby, including an allocated portion of the cost of auditing each Conduit
Purchaser's books by certified public accountants, the cost of the Ratings and
an allocated portion of the fees and out-of-pocket expenses of counsel of the
Agent, each Conduit Purchaser or any shareholder, or administrator, of each
Conduit Purchaser for advice relating to each Conduit Purchaser's operation.

          Section 6.4.      Withholding Taxes.    (a)   All payments made by the
Seller hereunder shall be made without withholding for or on account of any
present or future taxes (other than overall net income taxes on the recipient).
If any such withholding is so required and the effected Purchaser has delivered
the forms set forth in Section 6.4(b), the Seller shall make the withholding,
pay the amount withheld to the appropriate authority before penalties attach
thereto or interest accrues thereon and pay such additional amount as may be
necessary to ensure that the net amount actually received by each Purchaser,
Purchaser Agent and the Agent free and clear of such taxes (including such taxes
on such additional amount) is equal to the amount that Purchaser, Purchaser
Agent or the Agent (as the case may be) would have received had such withholding
not been made. If the Agent, any Purchaser Agent or any Purchaser pays any such
taxes, penalties or interest the Seller shall reimburse the Agent, such
Purchaser Agent or such Purchaser for that payment on demand. If the Seller pays
any such taxes, penalties or interest, it shall deliver official tax receipts
evidencing that payment or certified copies thereof to the related Purchaser
Agent on whose account such withholding was made (with a copy to the Agent if
not the recipient of the original) on or before the thirtieth day after payment.

          (b)      Before the first date on which any amount is payable
hereunder for the account of any Purchaser not incorporated under the laws of
the USA such Purchaser shall deliver to the Seller and the Agent each two
(2) duly completed copies of United States Internal Revenue Service Form W-8BEN
or W-8ECI (or successor applicable form) certifying that such Purchaser is
entitled to receive payments hereunder without deduction or withholding of any
United States federal income taxes. Each such Purchaser shall replace or update
such forms when necessary to maintain any applicable exemption and as requested
by the Agent or the Seller.

          Section 6.5.      Payments and Allocations.     If any Person seeks
compensation pursuant to this Article VI, such Person shall deliver to the
Seller and the Agent a certificate setting forth the amount due to such Person,
a description of the circumstance giving rise thereto and the basis of the
calculations of such amount, which certificate shall be conclusive absent
demonstrable error. The Seller shall pay to the Agent (with respect to amounts
owed to it) or the applicable Purchaser Agent (with respect to amounts owed to
it or any Purchaser in its Purchaser Group), (for the account of such Person)
the amount shown as due on any such certificate within 10 Business Days after
receipt of the notice.

Article VII
Conditions Precedent

          Section 7.1.      Conditions to Closing.    This Agreement shall
become effective on the first date all conditions in this Section 7.1 are
satisfied. On or before such date, the Seller shall deliver to the Agent and
each Purchaser Agent the following documents in form, substance and quantity
acceptable to the Agent and each Purchaser Agent, as applicable:

          (a)      All instruments and other documents required, or deemed
desirable by the Agent or any Purchaser Agent, to perfect the Agent's first
priority interest (on behalf of the Purchaser Agents and the Purchasers) in the
Receivables and Collections in all appropriate jurisdictions.

          (b)      An executed copy of a Periodic Report covering the month of
January 2006.

          (c)     Such other approvals, opinions or documents as the Agent or
any Purchaser Agent may request.

          Section 7.2.      Conditions to Each Purchase.    The obligation of
each Purchaser to make any Purchase, and the right of the Seller to request or
accept any Purchase, are subject to the conditions (and each Purchase shall
evidence the Seller's representation and warranty that clauses (a)-(e) of this
Section 7.2 have been satisfied) that on the date of such Purchase before and
after giving effect to the Purchase:

          (a)      no Potential Termination Event shall then exist or shall
occur as a result of the Purchase;

          (b)      the Termination Date has not occurred;

          (c)      after giving effect to the application of the proceeds of
such Purchase, (x) the outstanding Matured Aggregate Investment would not exceed
the Aggregate Commitment and (y) the outstanding Aggregate Investment would not
exceed the Purchase Limit;

          (d)      the representations and warranties in Section 4.1 are true
and correct in all material respects on and as of such date (except to the
extent such representations and warranties relate solely to an earlier date and
then as of such earlier date); and

          (e)     each of the Seller and each Originator is in full compliance
with the Transaction Documents (including all covenants and agreements in
Article V).

Nothing in this Section 7.2 limits the obligations (including those in
Section 2.1) of each Related Bank Purchaser to its related Conduit Purchaser
(including the Transfer Agreement).

Article VIII
The Agent

          Section 8.1.      Appointment and Authorization.     Each Purchaser
and each Purchaser Agent hereby irrevocably designates and appoints ABN AMRO
Bank N.V. as the "Agent" hereunder and authorizes the Agent to take such actions
and to exercise such powers as are delegated to the Agent hereby and to exercise
such other powers as are reasonably incidental thereto. The Agent shall hold, in
its name, for the benefit of each Purchaser, the Purchase Interest of such
Purchaser. The Agent shall not have any duties other than those expressly set
forth herein or any fiduciary relationship with any Purchaser, and no implied
obligations or liabilities shall be read into this Agreement, or otherwise
exist, against the Agent. The Agent does not assume, nor shall it be deemed to
have assumed, any obligation to, or relationship of trust or agency with, the
Seller. Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Agent ever be required to take any action which
exposes the Agent to personal liability or which is contrary to the provision of
any Transaction Document or applicable law.

          (b)      Each Purchaser hereby irrevocably designates and appoints the
respective institution identified on the applicable signature page hereto (as
applicable) as its Purchaser Agent hereunder, and each authorizes such Purchaser
Agent to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to such Purchaser Agent by the terms of this Agreement, if any, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Purchaser Agent shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Purchaser or other Purchaser Agent or the
Agent, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Purchaser Agent shall be read
into this Agreement or otherwise exist against such Purchaser Agent.

          Section 8.2.      Delegation of Duties.     The Agent may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

          Section 8.3.      Exculpatory Provisions.     None of the Agent, any
Purchaser Agent or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Instructing Group or (ii) in the absence of such
Person's gross negligence or willful misconduct. Neither the Agent nor any
Purchaser Agent shall be responsible to any Purchaser or other Person for
(i) any recitals, representations, warranties or other statements made by the
Seller, any Originator or any of their Affiliates, (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Transaction
Document, (iii) any failure of the Seller, any Originator or any of their
Affiliates to perform any obligation or (iv) the satisfaction of any condition
specified in Article VII. Neither the Agent nor any Purchaser Agent shall have
any obligation to any Purchaser to ascertain or inquire about the observance or
performance of any agreement contained in any Transaction Document or to inspect
the properties, books or records of the Seller, any Originator or any of their
Affiliates.

          Section 8.4.      Reliance by Agent.     Each Purchaser Agent and the
Agent shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any document, other writing or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
and upon advice and statements of legal counsel (including counsel to the
Seller), independent accountants and other experts selected by the Agent. Each
Purchaser Agent and the Agent shall in all cases be fully justified in failing
or refusing to take any action under any Transaction Document unless it shall
first receive such advice or concurrence of the Purchasers, and assurance of its
indemnification, as it deems appropriate.

          (b)      The Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Purchasers or the Purchaser Agents, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all Purchasers, the Agent
and Purchaser Agents.

          (c)      For each Purchaser Group, the Required Related Bank
Purchasers for such Purchaser Group, shall be required to request or direct the
applicable Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of the Required Related Bank Purchasers
for such Purchaser Group, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of such Purchaser Agent's
Purchasers.

          (d)      Unless otherwise advised in writing by a Purchaser Agent or
by any Purchaser on whose behalf such Purchaser Agent is purportedly acting,
each party to this Agreement may assume that (i) such Purchaser Agent is acting
for the benefit of each of the Purchasers in respect of which such Purchaser
Agent is identified as being the "Purchaser Agent" in the definition of
"Purchaser Agent" hereto, as well as for the benefit of each assignee or other
transferee from any such Person, and (ii) each action taken by such Purchaser
Agent has been duly authorized and approved by all necessary action on the part
of the Purchasers on whose behalf it is purportedly acting. Each initial
Purchaser (or, with the consent of all other Purchasers then existing, any other
Purchasers) shall have the right to designate a new Purchaser Agent (which may
be itself) to act on its behalf and on behalf of its assignees and transferees
for purposes of this Agreement by giving to the Agent written notice thereof
signed by such Purchaser(s) and the newly designated Purchaser Agent. Such
notice shall be effective when receipt thereof is acknowledged by the Agent,
which acknowledgment the Agent shall not unreasonably delay giving, and
thereafter the party named as such therein shall be Purchaser Agent for such
Purchaser under this Agreement. Each Purchaser Agent and its Purchaser(s) shall
agree amongst themselves as to the circumstances and procedures for removal and
resignation of such Purchaser Agent.

          Section 8.5.      Assumed Payments.     Unless the Agent shall have
received notice from the applicable Purchaser Agent before the date of any Put
or of any Incremental Purchase that the applicable Purchaser Group will not make
available to the Agent the amount it is scheduled to remit as part of such Put
or Incremental Purchase, the Agent may assume such Purchaser Group has made such
amount available to the Agent when due (an "Assumed Payment") and, in reliance
upon such assumption, the Agent may (but shall have no obligation to) make
available such amount to the appropriate Person. If and to the extent that any
Purchaser shall not have made its Assumed Payment available to the Agent, such
Purchaser (and the Seller in the case of any Incremental Purchase) hereby agrees
to pay the Agent forthwith on demand such unpaid portion of such Assumed Payment
up to the amount of funds actually paid by the Agent, together with interest
thereon for each day from the date of such payment by the Agent until the date
the requisite amount is repaid to the Agent, at a rate per annum equal to the
Federal Funds Rate plus 2%.

          Section 8.6.      Notice of Termination Events.     Neither any
Purchaser Agent nor the Agent shall be deemed to have knowledge or notice of the
occurrence of any Potential Termination Event unless the Agent or such Purchaser
Agent has received notice from any Purchaser, Purchaser Agent or the Seller
stating that a Potential Termination Event has occurred hereunder and describing
such Potential Termination Event. In the event that the Agent receives such a
notice, it shall promptly give notice thereof to each Purchaser Agent whereupon
each Purchaser Agent shall promptly give notice thereof to its Purchasers. In
the event that a Purchaser Agent receives such a notice (other than from the
Agent), it shall promptly give notice thereof to the Agent. The Agent shall take
such action concerning a Potential Termination Event as may be directed by the
Instructing Group (or, if required for such action, all of the Purchasers), but
until the Agent receives such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as the Agent
deems advisable and in the best interests of the Purchasers and Purchaser
Agents.

          Section 8.7.      Non-Reliance on Agent, Purchaser Agents and Other
Purchasers.

     Each Purchaser expressly acknowledges that none of the Agent, the Purchaser
Agents or any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Agent or any Purchaser Agent hereafter taken, including
any review of the affairs of the Seller or any Originator, shall be deemed to
constitute any representation or warranty by the Agent or such Purchaser Agent,
as applicable. Each Purchaser represents and warrants to the Agent and the
Purchaser Agents that, independently and without reliance upon the Agent,
Purchaser Agents or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
the Originators, and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. Except
for items specifically required to be delivered hereunder, the Agent shall not
have any duty or responsibility to provide any Purchaser Agent or Purchaser with
any information concerning the Seller, any Originator or any of their Affiliates
that comes into the possession of the Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.



          Section 8.8.     Agents and Affiliates.     Each of the Purchaser
Agents, the Purchasers and the Agent and their respective Affiliates may extend
credit to, accept deposits from and generally engage in any kind of business
with the Seller, any Originator or any of their Affiliates and, in its roles as
a Purchaser Agent and Related Bank Purchaser, ABN AMRO may exercise or refrain
from exercising its rights and powers as if it were not the Agent. In their
capacity as Purchasers hereunder, each of the Purchaser Agents and the Agent
shall have the same rights and powers under this Agreement as any Purchaser and
may exercise the same as though it were not such an agent, and the terms
"Purchaser" and "Purchasers" shall include each of the Purchaser Agents and the
Agent in their individual capacities.

           Section 8.9.     Indemnification.     Each Purchaser Group shall
indemnify and hold harmless the Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Seller or any
Originator and without limiting the obligation of the Seller or any Originator
to do so), ratably in accordance with its Ratable Share from and against any and
all liabilities, obligations, losses, damages, penalties, judgments,
settlements, costs, expenses and disbursements of any kind whatsoever (including
in connection with any investigative or threatened proceeding, whether or not
the Agent or such Person shall be designated a party thereto) that may at any
time be imposed on, incurred by or asserted against the Agent or such Person as
a result of, or related to, any of the transactions contemplated by the
Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Agent or such Person as
finally determined by a court of competent jurisdiction).

          Section 8.10.      Successor Agent.     The Agent may, upon at least
five (5) days notice to the Seller, each Purchaser Agent and each Purchaser,
resign as Agent. Such resignation shall not become effective until a successor
agent is appointed by the Instructing Group and has accepted such appointment.
Upon such acceptance of its appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Transaction Documents. After any retiring
Agent's resignation hereunder, the provisions of Article VI and this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Agent.

Article IX
Miscellaneous

          Section 9.1.      Termination.     Each Conduit Purchaser shall cease
to be a party hereto when the Termination Date has occurred, such Conduit
Purchaser holds no Investment and all amounts payable to it hereunder have been
indefeasibly paid in full. This Agreement shall terminate following the
Termination Date when no Investment is held by a Purchaser and all other amounts
payable hereunder have been indefeasibly paid in full, but the rights and
remedies of the Agent, each Purchaser Agent and each Purchaser concerning any
representation, warranty or covenant made, or deemed to be made, by the Seller
and under Article VI and Section 8.9 shall survive such termination.

          Section 9.2.      Notices.     Unless otherwise specified, all notices
and other communications hereunder shall be in writing (including by telecopier
or other facsimile communication), given to the appropriate Person at its
address or telecopy number set forth on the signature pages hereof or at such
other address or telecopy number as such Person may specify, and effective when
received at the address specified by such Person. Each party hereto, however,
authorizes the Agent and each Purchaser Agent to act on telephone notices of
Purchases, Puts, and Discount Rate and Tranche Period selections from any person
the Agent or such Purchaser Agent in good faith believes to be acting on behalf
of the relevant party and, at the Agent's or such Purchaser Agent's option, to
tape record any such telephone conversation. Each party hereto agrees to deliver
promptly to the Agent and each Purchaser Agent a confirmation of each telephone
notice given or received by such party (signed by an authorized officer of such
party), but the absence of such confirmation shall not affect the validity of
the telephone notice. The Agent's or such Purchaser Agent's records of all such
conversations shall be deemed correct and, if the confirmation of a conversation
differs in any material respect from the action taken by the Agent or such
Purchaser Agent, the records of the Agent or such Purchaser Agent shall govern
absent manifest error. The number of days for any advance notice required
hereunder may be waived (orally or in writing) by the Person receiving such
notice and, in the case of notices to the Agent, the consent of each Person to
which the Agent or such Purchaser Agent is required to forward such notice.

          Section 9.3.      Payments and Computations.     Notwithstanding
anything herein to the contrary, any amounts to be paid or transferred by the
Seller or the Collection Agent to, or for the benefit of, any Purchaser or any
other Person shall be paid or transferred to the Agent or appropriate Purchaser
Agent (for the benefit of such Purchaser or other Person). The obligations of
the Seller and the Collection Agent to make payments hereunder are absolute,
unconditional and irrevocable, and shall be paid without regard to any claim,
counterclaim, setoff, defense or other right. The Agent or appropriate Purchaser
Agent shall promptly (and, if reasonably practicable, on the day it receives
such amounts) forward each such amount to the Person entitled thereto and such
Person shall apply the amount in accordance herewith. All amounts to be paid or
deposited hereunder shall be paid or transferred on the day when due in
immediately available Dollars (and, if due from the Seller or Collection Agent,
by 11:00 a.m. (Chicago time), with amounts received after such time being deemed
paid on the Business Day following such receipt). The Seller hereby authorizes
the Agent to debit the Seller Account for application to any amounts owed by the
Seller hereunder. The Seller shall, to the extent permitted by law, pay to the
Agent or the appropriate Purchaser Agent upon demand, for the account of the
applicable Person, interest on all amounts not paid or transferred by the Seller
or the Collection Agent when due hereunder at a rate equal to the Prime Rate
plus 2%, calculated from the date any such amount became due until the date paid
in full. Any payment or other transfer of funds scheduled to be made on a day
that is not a Business Day shall be made on the next Business Day, and any
Discount Rate or interest rate accruing on such amount to be paid or transferred
shall continue to accrue to such next Business Day. All computations of
interest, fees, and Discount shall be calculated for the actual days elapsed
based on (i) a 360 day year for Funding Charges and for Discount calculated on
the basis of the Eurodollar Rate, or (ii) a 365 or 366 day year as applicable
for Discount calculated on the basis of the Prime Rate.

          Section 9.4.      Sharing of Recoveries.     Each Purchaser agrees
that if it receives any recovery, through set-off, judicial action or otherwise,
on any amount payable or recoverable hereunder in a greater proportion than
should have been received hereunder or otherwise inconsistent with the
provisions hereof, then the recipient of such recovery shall purchase for cash
an interest in amounts owing to the other Purchasers (as return of Investment or
otherwise), without representation or warranty except for the representation and
warranty that such interest is being sold by each such other Purchaser free and
clear of any Adverse Claim created or granted by such other Purchaser, in the
amount necessary to create proportional participation by the Purchasers in such
recovery (as if such recovery were distributed pursuant to Section 2.3). If all
or any portion of such amount is thereafter recovered from the recipient, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

          Section 9.5.      Right of Setoff.     During a Termination Event,
each Purchaser is hereby authorized (in addition to any other rights it may
have) to setoff, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Purchaser (including by any branches or
agencies of such Purchaser) to, or for the account of, the Seller against
amounts owing by the Seller hereunder (even if contingent or unmatured).

          Section 9.6.      Amendments.     Except as otherwise expressly
provided herein, no amendment or waiver hereof shall be effective unless signed
by the Seller, the Agent and the Instructing Group. In addition, no amendment
hereof shall, without the consent of (a) all the Purchasers, (i) extend the
Termination Date or the date of any payment or transfer of Collections by the
Seller to the Collection Agent or by the Collection Agent to the Agent or any
Purchaser Agent, (ii) reduce the rate or extend the time of payment of Discount
for any Eurodollar Tranche or Prime Tranche, (iii) reduce or extend the time of
payment of any fee payable to the Related Bank Purchasers, (iv) except as
provided herein, release, transfer or modify any Related Bank Purchaser's
Purchase Interest or change any Commitment, (v) amend the definition of Required
Related Bank Purchasers, Instructing Group, Termination Event, Loss Reserve,
Dilution Reserve, Notice of Difference Reserve, Discount Reserve, or any defined
term used in any such definition, or Section 1.1, 1.2, 1.5, 1.7(a), 2.1, 2.2,
2.3, 7.2 or 9.6, Article VI, or any obligation of any Originator thereunder,
(vi) consent to the assignment or transfer by the Seller or the Originator of
any interest in the Receivables other than transfers under the Transaction
Documents or permit any Originator to transfer any of its obligations under any
Transaction Document except as expressly contemplated by the terms of the
Transaction Documents, or (vii) amend any defined term relevant to the
restrictions in clauses (i) through (vi) in a manner which would circumvent the
intention of such restrictions or (b) the Agent and each affected Purchaser
Agent, amend any provision hereof if the effect thereof is to affect the
indemnities to, or the rights or duties of, the Agent or any Purchaser Agent or
to reduce any fee payable for the Agent's or such Purchaser Agent's own account.
Notwithstanding the foregoing, the amount of any fee or other payment due and
payable from the Seller or the Collection Agent to the Agent (for its own
account), any Purchaser Agent or any Purchaser may be changed or otherwise
adjusted solely with the consent of the Seller and the party to which such
payment is payable. Any amendment hereof shall apply to each Purchaser equally
and shall be binding upon the Seller, the Purchaser Agents, the Purchasers and
the Agent.

          Section 9.7.     Waivers.     No failure or delay of the Agent, any
Purchaser Agent or any Purchaser in exercising any power, right, privilege or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right, privilege or remedy preclude any
other or further exercise thereof or the exercise of any other power, right,
privilege or remedy. Any waiver hereof shall be effective only in the specific
instance and for the specific purpose for which such waiver was given. After any
waiver, the Seller, the Purchasers, the Purchaser Agents and the Agent shall be
restored to their former position and rights and any Potential Termination Event
waived shall be deemed to be cured and not continuing, but no such waiver shall
extend to (or impair any right consequent upon) any subsequent or other
Potential Termination Event. Any additional Discount that has accrued after a
Termination Event before the execution of a waiver thereof, solely as a result
of the occurrence of such Termination Event, may be waived by the Agent or
related Purchaser Agent at the direction of the Purchaser entitled thereto or,
in the case of Discount owing to the Related Bank Purchasers in any Purchaser
Group, of the Required Related Bank Purchasers for such Purchaser Group.

          Section 9.8.      Successors and Assigns; Participations; Assignments.

          (a)      Successors and Assigns.     This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Except as otherwise provided herein, the Seller may not
assign or transfer any of its rights or delegate any of its duties without the
prior consent of the Agent, the Purchaser Agents and the Purchasers.

          (b)      Participations.     Any Purchaser may sell to one or more
Persons (each a "Participant") participating interests in the interests of such
Purchaser hereunder and under the Transfer Agreement. The Seller shall be
required to consent in writing to any such sale if as a result thereof the
Seller would be required to pay compensation pursuant to Section 6.2. Such
Purchaser shall remain solely responsible for performing its obligations
hereunder, and the Seller, each Purchaser Agent and the Agent shall continue to
deal solely and directly with such Purchaser in connection with such Purchaser's
rights and obligations hereunder and under the Transfer Agreement. Each
Participant shall be entitled to the benefits of Article VI and shall have the
right of setoff through its participation in amounts owing hereunder and under
the Transfer Agreement to the same extent as if it were a Purchaser hereunder
and under the Transfer Agreement, which right of setoff is subject to such
Participant's obligation to share with the Purchasers as provided in
Section 9.4. A Purchaser shall not agree with a Participant to restrict such
Purchaser's right to agree to any amendment hereto or to the Transfer Agreement,
except amendments described in clause (a) of Section 9.6.

          (c)      Assignments by Related Bank Purchasers.     Any Related Bank
Purchaser may assign to one or more Persons ("Purchasing Related Bank
Purchasers"), acceptable to the applicable Purchaser Agent in its sole
discretion, any portion of its Commitment as a Related Bank Purchaser hereunder
and under its Transfer Agreement and Purchase Interest pursuant to a supplement
hereto and to its Transfer Agreement (a "Transfer Supplement") in form
satisfactory to the Agent executed by each such Purchasing Related Bank
Purchaser, such selling Related Bank Purchaser and the applicable Purchaser
Agent. The Seller shall be required to consent in writing to any such assignment
if as a result thereof the Seller would be required to pay compensation pursuant
to Section 6.2. Any such assignment by a Related Bank Purchaser must be for an
amount of at least Fifteen Million Dollars. Any partial assignment shall be an
assignment of an identical percentage of such selling Related Bank Purchaser's
Investment and its Commitment as a Related Bank Purchaser hereunder and under
its Transfer Agreement. Upon the execution and delivery to the applicable
Purchaser Agent of the Transfer Supplement and payment by the Purchasing Related
Bank Purchaser to the selling Related Bank Purchaser of the agreed purchase
price, such selling Related Bank Purchaser shall be released from its
obligations hereunder and under its Transfer Agreement to the extent of such
assignment and such Purchasing Related Bank Purchaser shall for all purposes be
a Related Bank Purchaser party hereto and shall have all the rights and
obligations of a Related Bank Purchaser hereunder and under the Transfer
Agreement to the same extent as if it were an original party hereto and to its
Transfer Agreement with a Commitment as a Related Bank Purchaser, an Investment
and any related Assigned Conduit Purchaser Settlement described in the Transfer
Supplement.

          (d)      Replaceable Related Bank Purchasers.     If any Related Bank
Purchaser (a "Replaceable Related Bank Purchaser") shall (i) petition the Seller
for any amounts under Section 6.2 or suspend the availability of Eurodollar
Tranches pursuant to Section 1.3(d) or (ii) cease to have a short-term debt
rating of "A-1" by S&P and "P-1" by Moody's, the Seller or applicable Conduit
Purchaser may designate a replacement financial institution (a "Replacement
Related Bank Purchaser") acceptable to the applicable Purchaser Agent and the
applicable Conduit Purchaser, in its sole discretion, to which such Replaceable
Related Bank Purchaser shall, subject to its receipt of an amount equal to its
Investment, any related Assigned Conduit Purchaser Settlement, and accrued
Discount and fees thereon and all amounts payable under Section 6.2, promptly
assign all of its rights, obligations and Related Bank Purchaser Commitment
hereunder and under the Transfer Agreement, together with all of its Purchase
Interest, and any related Assigned Conduit Purchaser Settlement, to the
Replacement Related Bank Purchaser in accordance with Section 9.8(c). The Seller
acknowledges and agrees that for so long as the commercial paper notes of VFCC
are rated A-1+ by S&P, any Replacement Related Bank Purchaser for VFCC must have
a short-term debt rating of A-1+ for S&P.

          (e)      Assignment by Conduit Purchasers.     Each party hereto
agrees and consents (i) to each Conduit Purchaser's assignment, participation,
grant of security interests in or other transfers of any portion of, or any of
its beneficial interest in, the Purchase Interest and the related Assigned
Settlement and (ii) to the complete assignment by such Conduit Purchaser of all
of its rights and obligations hereunder to any Person reasonably acceptable to
such Purchaser Agent, and upon such assignment such Conduit Purchaser shall be
released from all obligations and duties hereunder; provided, however, unless
such assignment is made pursuant to Section 2.1 hereof that a Conduit Purchaser
may not, without the prior consent of its Related Bank Purchaser, transfer any
of its rights hereunder or under the related Transfer Agreement to cause its
Related Bank Purchaser to purchase the Purchaser Interest of such Conduit
Purchaser and the Assigned Settlement unless the assignee (i) is a corporation
or limited liability company whose principal business is the purchase of assets
similar to the Receivables, (ii) has the related Purchaser Agent as its
administrative agent and (iii) issues commercial paper with credit ratings of at
least A-1 by S&P (if rated by S&P) and P-1 by Moody's (if rated by Moody's).
Each Conduit Purchaser shall notify the Seller prior to any such assignment and
shall promptly notify each party hereto of any such assignment. Upon such an
assignment of any portion of a Conduit Purchaser's Purchase Interest and the
related Assigned Settlement, the assignee shall have all of the rights of such
Conduit Purchaser hereunder relate to such Purchase Interest and related
Assigned Settlement.

          (f)      Opinions of Counsel.     If required by the Agent or to
maintain the Ratings, each Transfer Supplement must be accompanied by an opinion
of counsel of the assignee as to such matters as the Agent or such Purchaser
Agent may reasonably request.

          Section 9.9.      Intended Tax Characterization.     It is the
intention of the parties hereto that, for the purposes of all Taxes, the
transactions contemplated hereby shall be treated as a loan by the Purchasers
(through the Agent) to the Seller that is secured by the Receivables (the
"Intended Tax Characterization"). The parties hereto agree to report and
otherwise to act for the purposes of all Taxes in a manner consistent with the
Intended Tax Characterization. As provided in Section 5.1(g), the Seller hereby
grants to the Agent, for the ratable benefit of the Purchaser Agents and the
Purchasers, a security interest in all Receivables and Collections to secure the
payment of all amounts other than Investment owing hereunder and (to the extent
of the Sold Interest) to secure the repayment of all Investment.



          Section 9.10.     Waiver of Confidentiality.     The Seller hereby
consents to the disclosure of any nonpublic information relating to the Seller,
any Affiliate, or the Transaction Documents among the Agent, the Purchaser
Agents and the Purchasers and by the Agent, the Purchaser Agents or the
Purchasers to (i) any prospective or actual assignee or participant, (ii) any
rating agency, surety, guarantor or credit or liquidity enhancer to the Agent,
any Purchaser Agent or any Purchaser, (iii) any entity organized to purchase, or
make loans secured by, financial assets for which any Purchaser Agent provides
managerial services or acts as an administrative agent, (iv) any Conduit
Purchaser's administrator, management company, referral agents, issuing agents
or depositaries or CP Dealers (v) any officers, directors, members, managers,
employees or outside accountants, auditors, attorneys or advisors of any of the
foregoing, and (vi) Governmental Authorities with appropriate jurisdiction.



          Section 9.11.      Confidentiality of Agreement.     Unless otherwise
consented to by the Agent and each Purchaser Agent, the Seller hereby will not
disclose the contents of any Transaction Document, or any other confidential or
proprietary information furnished by the Agent, the Purchaser Agents or any
Purchaser, to any Person other than (i) to its auditors and attorneys,
Affiliates, officers, directors, members, managers, employees, outside
accountants or as required by applicable law or (ii) Governmental Authorities
with appropriate jurisdiction. Nothing contained in this Section 9.11 shall
preclude any Originator from disclosing the existence of the facility set forth
in the Transaction Documents (but not the specific contents of any Transaction
Documents) in the consolidated financial statements of Chemtura Corporation.
Notwithstanding any provision in the Transaction Documents to the contrary, each
party to the transactions contemplated by the Transaction Document (and each
employee, representative, or other agent of each such party) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such tax
treatment and tax structure.

          Section 9.12.      Agreement Not to Petition.     Each party hereto
agrees, for the benefit of the holders of the privately or publicly placed
indebtedness for borrowed money for each Conduit Purchaser, not, prior to the
date which is one (1) year and one (1) day after the payment in full of all such
indebtedness, to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause such Conduit Purchaser to invoke, the process of any
Governmental Authority for the purpose of (a) commencing or sustaining a case
against such Conduit Purchaser under any federal or state bankruptcy, insolvency
or similar law (including the Federal Bankruptcy Code), (b) appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official for such Conduit Purchaser, or any substantial part of its
property, or (c) ordering the winding up or liquidation of the affairs of such
Conduit Purchaser. The provisions of this Section 9.12 shall survive termination
of this Agreement.

          Section 9.13.     Excess Funds.     Notwithstanding any provisions
contained in this Agreement to the contrary, no Conduit Purchaser shall, nor
shall be obligated to, pay any amount pursuant to this Agreement unless (i) such
Conduit Purchaser has received funds which may be used to make such payment and
which funds are not required to repay its commercial paper notes when due and
(ii) after giving effect to such payment, either (x) such Conduit Purchaser
could issue commercial paper notes to refinance all of its outstanding
commercial paper notes (assuming such outstanding commercial paper notes matured
at such time) in accordance with the program documents governing such Conduit
Purchaser's securitization program or (y) all of such Conduit Purchaser's
commercial paper notes are paid in full. Any amount which a Conduit Purchaser
does not pay pursuant to the operation of the preceding sentence shall not
constitute a claim (as defined in Section 101 of the United States Bankruptcy
Code) against or corporate obligation of such Conduit Purchaser for any such
insufficiency unless and until such Conduit Purchaser satisfies the provisions
of clauses (i) and (ii) above. This Section shall survive the termination of
this Agreement.

          Section 9.14.      No Recourse.     The obligations of each Conduit
Purchaser, its management company, its administrator and its referral agents
(each a "Program Administrator") under any Transaction Document or other
document (each, a "Program Document") to which a Program Administrator is a
party are solely the corporate obligations of such Program Administrator and no
recourse shall be had for such obligations against any Affiliate, director,
officer, member, manager, employee, attorney or agent of any Program
Administrator.

          Section 9.15.      Limitation of Liability.     No Person shall make a
claim against the Agent, any Purchaser Agent or any Purchaser (or their
respective Affiliates, directors, officers, members, managers, employees,
attorneys or agents) for any special, indirect, consequential or punitive
damages under any claim for breach of contract or other theory of liability in
connection with the Transaction Documents or the transactions contemplated
thereby, and the Seller (for itself, the Collection Agent and all other Persons
claiming by or through the Seller) hereby waives any claim for any such damages.

          Section 9.16.      Headings; Counterparts.     Article and Section
Headings in this Agreement are for reference only and shall not affect the
construction of this Agreement. This Agreement may be executed by different
parties on any number of counterparts, each of which shall constitute an
original and all of which, taken together, shall constitute one and the same
agreement.

          Section 9.17.      Cumulative Rights and Severability.     All rights
and remedies of the Purchasers, Purchaser Agents and Agent hereunder shall be
cumulative and non-exclusive of any rights or remedies such Persons have under
law or otherwise. Any provision hereof that is prohibited or unenforceable in
any jurisdiction shall, in such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and without affecting such provision in any other
jurisdiction.

          Section 9.18.      Governing Law; Submission to Jurisdiction.     This
Agreement shall be governed by, and construed in accordance with, the internal
laws (and not the law of conflicts) of the State of New York. The Seller hereby
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York state court sitting in New
York, New York for purposes of all legal proceedings arising out of, or relating
to, the Transaction Documents or the transactions contemplated thereby. The
Seller hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the venue of any such proceeding and
any claim that any such proceeding has been brought in an inconvenient forum.
Nothing in this Section 9.18 shall affect the right of the Agent or any
Purchaser to bring any action or proceeding against the Seller or its property
in the courts of other jurisdictions.

          Section 9.19.      Waiver of Trial by Jury.     To the extent
permitted by applicable law, each party hereto irrevocably waives all right of
trial by jury in any action, proceeding or counterclaim arising out of, or in
connection with, any transaction document or any matter arising thereunder.

          Section 9.20.      Entire Agreement.     The Transaction Documents
constitute the entire understanding of the parties thereto concerning the
subject matter thereof. Any previous or contemporaneous agreements, whether
written or oral, concerning such matters are superseded thereby.

          Section 9.21.      Original Agreement.     This Agreement amends and
replaces in its entirety the Original Agreement. Reference to this specific
Agreement need not be made in any agreement, document, instrument, letter,
certificate, the Original Agreement itself, or any communication issued or made
pursuant to or with respect to the Original Agreement, any reference to the
Original Agreement being sufficient to refer to the Original Agreement as
amended and restated hereby.

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.




ABN AMRO BANK N.V., as the Agent


By:
Title:

By:
Title:

Address:
Structured Finance,
Asset Securitization
540 West Madison Street,
27th Floor
Chicago, Illinois 60661
Attention: Purchaser Agent
Telephone: (312) 904-6263
Telecopy: (312) 992-1527

ABN AMRO BANK N.V., as the Related Bank Purchaser for Amsterdam and as the
Amsterdam Purchaser Agent

By:
Title:

By:
Title:

Address:
Structured Finance,
Asset Securitization
540 West Madison Street
27th Floor
Chicago, Illinois 60661
Attention: Administrator-Amsterdam
Telephone: (312) 904-6263
Telecopy: (312) 992-1527

AMSTERDAM FUNDING CORPORATION

By:
Title:

    Address:
    c/o Global Securitization Services, LLC
    445 Broad Hollow Road
    Suite 239
    Melville, NY 11747
    Attention: Bernard J. Angelo
    Telephone: (631) 587-4700
    Telecopy: (212) 302-8767




WACHOVIA BANK, NATIONAL ASSOICATION
as the Related Bank Purchaser for VFCC
and as the VFCC Purchaser Agent

By:
Title:

    Address:
    Michael Landry
    171 17th Street NW, 4th Floor
    Atlanta, GA 30363
    Telephone: (404) 214-6388
    Telecopy: (404) 214-5481



VARIABLE FUNDING CAPITAL COMPANY, LLC

By: WACHOVIA CAPITAL MARKETS, LLC,
as Attorney-in-Fact

By:
Title:

    Address:
    Variable Funding Capital Company
    c/o Wachovia Bank, National Association
    301 S. College St.
    FLR TRW 10 NC 0610
    Charlotte, NC 28288-0610
    Attention: Douglas R. Wilson Sr.
    Telephone: (704) 374-2520
    Telecopy: (704) 383-9579



CALYON NEW YORK BRANCH, as the Related
Bank Purchaser for Atlantic and as the
Atlantic Purchaser Agent

By:
Title:

By:
Title:

Address:
    1301 Avenue of the Americas
    New York, NY 10019-6022
    Attn: Sam Pilcer
    Telephone: (212) 261-3548
    Telecopy: (212) 459-3258


Atlantic Asset Securitization LLC

By:
Title:

By:
Title:

Address:
    1301 Avenue of the Americas
    New York, NY 10019-6022
    Attn: Micheal Guarda
    Telephone: (212) 261-7681
    Later,Telecopy: (212) 459-3258



CROMPTON & KNOWLES RECEIVABLES CORPORATION, as Seller


By:
Title:
    Address:
    199 Benson Road
    Middlebury, Connecticut 06749
    Attention:
    Telephone: 203-573-3674
    Telecopy: 203-573-2343

CHEMTURA CORPORATION (F/K/A CROMPTON CORPORATION),
as Initial Collection Agent

By:
Title:
    Address:
    199 Benson Road
    Middlebury, Connecticut 06749
    Attention:
    Telephone: 203-573-3674
    Telecopy: 203-573-2343

Notices sent to:

199 Benson Road
Middlebury, Connecticut 06749
Attention: Thomas O'Connor

With a copy to:

CHEMTURA CORPORATION
199 Benson Road
Middlebury, Connecticut 06749
Attention: Treasurer

Notices sent to:

199 Benson Road
Middlebury, Connecticut 06749
Attention: Thomas O'Connor

With a copy to:

CHEMTURA CORPORATION
199 Benson Road
Middlebury, Connecticut 06749
Attention: Treasurer



